UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :          18-CR-528 (JMF)
                                                                       :
HUBERT DUPIGNY,                                                        :              ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

       Attached to this order is Court Exhibit 1, which is the draft jury charge that was
considered at the charge conference held on the record on January 17, 2020; Court Exhibit 2,
which is the final jury charge read on the record and provided to the jury on January 17, 2020;
and Court Exhibit 3, which is juror questionnaire used during voir dire on January 13, 2020. As
discussed, the Court has redacted the names of witnesses and those who might have been
mentioned at trial; an unredacted copy of the questionnaire will be filed under seal.

        SO ORDERED.

Dated: January 22, 2020                                                ______________________________
       New York, New York                                                    JESSE M. FURMAN
                                                                           United States District Judge
COURT EXHIBIT 1
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :   S1 18 Cr. 528 (JMF)
                  -v-                                                  :
                                                                       :
HUBERT DUPIGNY,                                                        :
                                                                       :
                                      Defendant.                       :
                                                                       :
---------------------------------------------------------------------- X




                                               JURY CHARGE




                                               January 16, 2020
                                                                Table of Contents

     I. GENERAL INTRODUCTORY CHARGES .............................................................................. 1
 1      Role of the Court and the Jury..................................................................................................... 2
 2      The Parties ................................................................................................................................... 2
 3      Conduct of Counsel ..................................................................................................................... 3
 4      Presumption of Innocence ........................................................................................................... 3
 5      Proof Beyond a Reasonable Doubt.............................................................................................. 4
 6      Direct and Circumstantial Evidence ............................................................................................ 4
 7      What Is and What Is Not Evidence ............................................................................................. 6
 8      Credibility of Witnesses .............................................................................................................. 7
 9      Law Enforcement Witnesses ....................................................................................................... 8
10      Cooperating Witnesses ................................................................................................................ 8
11      Preparation of Witnesses ........................................................................................................... 10
12      Uncalled Witnesses.................................................................................................................... 11
13      Number of Witnesses and Uncontradicted Testimony .............................................................. 11
14      Stipulations ................................................................................................................................ 12
15      Limited Purpose Evidence ......................................................................................................... 12
16      Charts and Summaries ............................................................................................................... 13
17      Particular Investigative Techniques........................................................................................... 13
18      Persons Not on Trial .................................................................................................................. 13
19      Creation and Use of Recordings ................................................................................................ 14
20      Transcripts of Audio Recordings ............................................................................................... 14
21      Searches and Seizures ................................................................................................................ 14
22      The Defendant’s Right Not to Testify ....................................................................................... 15
     II. SUBSTANTIVE CHARGES ................................................................................................... 15
23      The Indictment ........................................................................................................................... 15
24      Counts Two and Three: Sex Trafficking of Minors ............................................................. 16
25             First Element: Trafficking Act ....................................................................................... 17
26             Second Element: Knowledge of the Victim’s Age and a Commercial Sex Act ............ 20
27             Third Element: Interstate Commerce ............................................................................. 22
28      Count Four: Sex Trafficking of a Minor, Including by Force, Threats of Force, Fraud,
29      Coercion, or Any Combination of Such Means..................................................................... 24
30             Second Element: Force, Threats of Force, Fraud, or Coercion ..................................... 25
31      Aiding and Abetting .................................................................................................................. 29
32      Count One: Conspiracy to Commit Sex Trafficking............................................................ 31
33             First Element: Existence of the Conspiracy ................................................................... 31
34             Second Element: Knowing and Willful Participation in the Conspiracy ...................... 32
35             Liability for Acts and Declarations of Co-Conspirators ................................................ 34
36      Venue ....................................................................................................................................... 35
37      Timing of the Offenses .............................................................................................................. 36
     III. CONCLUDING INSTRUCTIONS ........................................................................................ 37
38      Selection of the Foreperson ....................................................................................................... 37
39      Right to See Exhibits and Hear Testimony ............................................................................... 37
40      Juror Note-Taking ..................................................................................................................... 38
                                                                              ii
1   Bias or Sympathy as Juror ......................................................................................................... 38
2   Duty to Deliberate ..................................................................................................................... 40
3   Return of the Verdict ................................................................................................................. 40
4   Closing Comments .................................................................................................................... 41




                                                                      iii
1                                     I. GENERAL INTRODUCTORY CHARGES

 2           Members of the jury, you have now heard all of the evidence in the case. It is my duty at this

 3   point to instruct you as to the law. My instructions to you will be in three parts.

 4           First, I will give you general instructions — for example, about your role as the jury, what you

 5   can and cannot consider in your deliberations, and the burden of proof.

 6           Second, I will describe the law that you must apply to the facts as you find them to be established

 7   by the evidence.

 8           Finally, I will give you some instructions for your deliberations.

 9           I am going to read my instructions to you. It is not my favorite way to communicate — and not

10   the most scintillating thing to listen to — but there is a need for precision, and it is important that I get

11   the words just right, and so that is why I will be reading.

12           Because my instructions cover many points, I have given you a copy of my instructions to follow

13   along. Please limit yourself to following along; that is, do not read ahead in the instructions. If you find

14   it easier to listen and understand while you are following along with me, please do so. If you would

15   prefer, you can just listen and not follow along. Either way, you may take your copy of the instructions

16   with you into the jury room so you can consult it if you want to re-read any portion of the charge to

17   facilitate your deliberations.

18           For now, listen carefully and try to concentrate on the substance of what I’m saying. You should

19   not single out any instruction as alone stating the law; rather, you should consider my instructions as a

20   whole when you retire to deliberate in the jury room.

21




                                                            1
 1   Role of the Court and the Jury

 2           You, the members of the jury, are the sole and exclusive judges of the facts. You must weigh

 3   and consider the evidence without regard to sympathy, prejudice, or passion for or against any party. It

 4   is your duty to accept my instructions as to the law and to apply them to the facts as you determine them.

 5   If either party has stated a legal principle differently from any that I state to you in my instructions, it is

 6   my instructions that you must follow.

 7   Adapted from Ortiz v. City of New York, 11 Civ. 7919 (JMF) (S.D.N.Y. 2013).

 8

 9   The Parties

10           In reaching your verdict, you must remember that all parties stand equal before a jury in the

11   courts of the United States. The fact that the Government is a party and the prosecution is brought in the

12   name of the United States does not entitle the Government or its witnesses to any greater consideration

13   than that accorded to any other party. By the same token, you must give it no less deference. The

14   Government and the defendant, Hubert Dupigny, stand on equal footing before you.

15           It would be improper for you to consider, in reaching your decision as to whether the

16   Government sustained its burden of proof, any personal feelings you may have about the defendant’s

17   race, national origin, religious beliefs, sex, or age. All persons are entitled to the same presumption of

18   innocence and the Government has the same burden of proof with respect to all persons.

19   Adapted from United States v. McDaniels, 17 Cr. 184 (JMF) (S.D.N.Y. 2017).

20




                                                            2
 1   Conduct of Counsel

 2          The personalities and the conduct of counsel are not in any way at issue. If you formed opinions

 3   of any kind about any of the lawyers in the case, favorable or unfavorable, whether you approved or

 4   disapproved of their behavior, those opinions should not enter into your deliberations.

 5          In addition, remember that it is the duty of a lawyer to object when the other side offers

 6   testimony or other evidence that the lawyer believes is not properly admissible. Therefore, you should

 7   draw no inference from the fact that there was an objection to any evidence. Nor should you draw any

 8   inference from the fact that I sustained or overruled an objection. Simply because I have permitted

 9   certain evidence to be introduced does not mean that I have decided on its importance or significance.

10   That is for you to decide.

11   Adapted from United States v. McDaniels, 17 Cr. 184 (JMF) (S.D.N.Y. 2017).

12

13   Presumption of Innocence

14          The defendant has pleaded not guilty to the charges against him. As a result of that plea of not

15   guilty, the burden is on the Government to prove guilt beyond a reasonable doubt. This burden never

16   shifts to a defendant for the simple reason that the law never imposes upon a defendant in a criminal

17   case the burden or duty of testifying, or calling any witness, or locating or producing any evidence.

18          Furthermore, the law presumes the defendant to be innocent of the charges against him. The

19   presumption of innocence was in his favor when the trial began, continued in his favor throughout the

20   entire trial, remains with him even as I speak to you now, and persists in his favor during the course of

21   your deliberations in the jury room.

22   Adapted from United States v. Kaufman, 13 Cr. 411 (JMF) (S.D.N.Y. 2013).

23
                                                          3
 1   Proof Beyond a Reasonable Doubt

 2          The question that naturally arises is, “What is a reasonable doubt?” A reasonable doubt is a

 3   doubt based on your reason, your judgment, your experience, and your common sense. It is a doubt that

 4   a reasonable person has after carefully weighing all the evidence. It is a doubt founded in reason and

 5   arising out of the evidence in the case — or the lack of evidence.

 6          Proof beyond a reasonable doubt does not mean proof beyond all possible doubt. It is

 7   practically impossible for a person to be absolutely and completely convinced of any disputed fact that,

 8   by its very nature, cannot be proved with mathematical certainty. The Government’s burden is to

 9   establish guilt beyond a reasonable doubt, not all possible doubt.

10          If, after a fair and impartial consideration of all the evidence, you can candidly and honestly say

11   that you do have an abiding belief of the defendant’s guilt, such a belief as a prudent person would be

12   willing to act upon in important matters in the personal affairs of his or her own life, then you have no

13   reasonable doubt, and under such circumstances it is your duty to convict. On the other hand, if, after a

14   fair and impartial consideration of all the evidence, you can candidly and honestly say that you are not

15   satisfied with the guilt of the defendant, that you do not have an abiding belief of the defendant’s guilt

16   — in other words, if you have such a doubt as would reasonably cause a prudent person to hesitate in

17   acting in matters of importance in his or her own affairs — then you have a reasonable doubt, and in that

18   circumstance it is your duty to acquit.

19   Adapted from United States v. Kaufman, 13 Cr. 411 (JMF) (S.D.N.Y. 2013).

20

21   Direct and Circumstantial Evidence

22          There are two types of evidence that you may properly use in deciding whether the defendant is

23   guilty or not guilty of the crimes with which he is charged.
                                                          4
 1          One type of evidence is called direct evidence. Direct evidence of a fact in issue is presented

 2   when a witness testifies to that fact based on what he or she personally saw, heard, or otherwise

 3   observed through the five senses. The second type of evidence is circumstantial evidence.

 4   Circumstantial evidence is evidence that tends to prove a disputed fact indirectly by proof of other facts.

 5          There is a simple example of circumstantial evidence that is often used in this courthouse.

 6   Assume that when you came into the courthouse this morning, the sun was shining and it was a nice day

 7   outside. Also assume that the courtroom shades were drawn and you could not look outside. Assume

 8   further that as you were sitting here, someone walked in with an umbrella that was dripping wet, and

 9   then, a few moments later, somebody else walked in with a raincoat that was also dripping wet.

10          Now, because you could not look outside the courtroom and you could not see whether it was

11   raining, you would have no direct evidence of that fact. But, on the combination of facts that I have

12   asked you to assume, it would be reasonable and logical for you to conclude that it was raining.

13          That is all there is to circumstantial evidence. You infer on the basis of your reason, experience,

14   and common sense from one established fact the existence or the nonexistence of some other fact.

15          The matter of drawing inferences from facts in evidence is not a matter of guesswork or

16   speculation. An inference is a logical, factual conclusion that you might reasonably draw from other

17   facts that have been proved.

18          Many material facts, such as a person’s state of mind, are not easily proved by direct evidence.

19   Usually such facts are established by circumstantial evidence and the reasonable inferences you draw.

20   Circumstantial evidence may be given as much weight as direct evidence. The law makes no distinction

21   between direct and circumstantial evidence. The law simply requires that before convicting a defendant,

22   you must be satisfied of the defendant’s guilt beyond a reasonable doubt, based on all of the evidence in

23   the case.
                                                          5
1    Adapted from United States v. McDaniels, 17 Cr. 184 (JMF) (S.D.N.Y. 2017).

2

3    What Is and What Is Not Evidence

4           What, then, is the evidence in the case?

5           The evidence in this case is (1) the sworn testimony of the witnesses, (2) the exhibits received

6    into evidence, and (3) any stipulations made by the parties. Anything else is not evidence. For example,

7    the questions posed to a witness are not evidence: It is the witnesses’ answers that are evidence, not the

8    questions. In addition, exhibits marked for identification but not admitted by me are not evidence, nor

 9   are materials brought forth only to refresh a witness’s recollection. Moreover, testimony that has been

10   stricken or excluded by me is not evidence and may not be considered by you in rendering your verdict.

11          Along these lines, we have, among the exhibits received in evidence, some documents that are

12   redacted. “Redacted” means that part of the document was taken out. You are to concern yourself only

13   with the part of the document that has been admitted into evidence. You should not consider any

14   possible reason why the other part of it has been deleted.

15          Arguments by the advocates are also not evidence. What you heard during the opening

16   statements and summations is merely intended to help you understand the evidence and reach your

17   verdict. If your recollection of the facts differs from the lawyers’ statements, you should rely on your

18   recollection. If a lawyer made a statement during his or her opening or summation and you find that

19   there is no evidence to support the statement, you should disregard the statement.

20          Finally, any statements that I may have made during the trial or during these instructions do not

21   constitute evidence. At times, I may have admonished a witness or directed a witness to be responsive

22   to questions or to keep his or her voice up. At times, I may have asked a question myself. Any

23   questions that I asked, or instructions that I gave, were intended only to clarify the presentation of
                                                           6
 1   evidence and to bring out something that I thought might be unclear. You should draw no inference or

 2   conclusion of any kind, favorable or unfavorable, with respect to any witness or any party in the case, by

 3   reason of any comment, question, or instruction of mine. The rulings I have made during the trial and

 4   these instructions are no indication of my views of what your decision should be. Nor should you infer

 5   that I have any views as to the credibility of any witness, as to the weight of the evidence, or as to how

 6   you should decide any issue that is before you. That is entirely your role.

 7   Adapted from United States v. McDaniels, 17 Cr. 184 (JMF) (S.D.N.Y. 2017).

 8

 9   Credibility of Witnesses

10          How do you evaluate the credibility or believability of the witnesses? The answer is that you use

11   your common sense. There is no magic formula by which you can evaluate testimony. You may use the

12   same tests here that you use in your everyday life when evaluating statements made by others to you.

13   You may ask yourselves: Did the witness impress you as open, honest, and candid? How responsive

14   was the witness to the questions asked on direct examination and on cross-examination?

15          If you find that a witness intentionally told a falsehood, that is always a matter of importance you

16   should weigh carefully. On the other hand, a witness may be inaccurate, contradictory, or even

17   untruthful in some respects and entirely believable and truthful in other respects. It is for you to

18   determine whether such inconsistencies are significant or inconsequential, and whether to accept or

19   reject all of the testimony of any witness, or to accept or reject only portions.

20          You are not required to accept testimony even though the testimony is uncontradicted and the

21   witness’s testimony is not challenged. You may reject it because of the witness’s bearing or demeanor,

22   or because of the inherent improbability of the testimony, or for other reasons sufficient to you that the

23   testimony is not worthy of belief.
                                                           7
 1          In evaluating the credibility of the witnesses, you should take into account any evidence that a

 2   witness may benefit in some way from the outcome of the case. Such an interest in the outcome creates

 3   a motive to testify falsely and may sway a witness to testify in a way that advances his or her own

 4   interests. Therefore, if you find that any witness whose testimony you are considering may have an

 5   interest in the outcome of this trial, you should bear that factor in mind when evaluating the credibility

 6   of his of her testimony, and accept it with great care.

 7          Keep in mind, though, that it does not automatically follow that testimony given by an interested

 8   witness is to be disbelieved. There are many people who, no matter what their interest in the outcome of

 9   the case may be, would not testify falsely. It is for you to decide, based on your own perceptions and

10   common sense, to what extent, if at all, the witness’s interest has affected his or her testimony.

11   Adapted from United States v. McDaniels, 17 Cr. 184 (JMF) (S.D.N.Y. 2017).

12

13   Law Enforcement Witnesses

14          You have heard testimony from law enforcement officers and other Government employees.

15   The fact that a witness is employed by the Government does not mean that the witness’s testimony is

16   necessarily deserving of more or less consideration or greater or lesser weight than that of any other

17   witness. It is your decision, after reviewing all the evidence, whether to accept or reject the testimony of

18   the witness and to give to that testimony whatever weight you find it deserves.

19   Adapted from United States v. McDaniels, 17 Cr. 184 (JMF) (S.D.N.Y. 2017).

20

21   Cooperating Witnesses

22          You have heard from a witness who testified that he was actually involved in committing certain

23   crimes with the defendant. You have heard that the witness pleaded guilty to charges arising out of
                                                           8
 1   some of the same facts as in this case after entering into an agreement with the Government under which

 2   he received benefits for cooperating with the Government and testifying in this case.

 3          The Government is permitted to present the testimony of someone who has received a benefit

 4   from the Government in exchange for his testimony. Indeed, it is the law in federal courts that the

 5   testimony of a single accomplice witness may be enough, in itself, for conviction if the jury believes that

 6   the testimony establishes guilt beyond a reasonable doubt. Whether or not this testimony may have been

 7   influenced by the government’s promise is for you to determine. You may give this testimony such

 8   weight as you think it deserves.

 9          Experience will tell you that the Government frequently must rely on the testimony of witnesses

10   who admit to participating in committing crimes. It is also the case, however, that accomplice testimony

11   is of such nature that it must be scrutinized with great care and viewed with particular caution when you

12   decide how much of that testimony to believe. The possible interest an accomplice may have in

13   testifying is different from the interest of any other witness. It does not follow, however, that simply

14   because a person has admitted to participating in one or more crimes, that he is incapable of giving a

15   truthful version of what happened.

16          Like the testimony of any other witness, accomplice witness testimony should be given such

17   weight as it deserves in light of the facts and circumstances before you, taking into account the witness’s

18   demeanor and candor, the strength and accuracy of his recollection, his background, and the extent to

19   which the testimony is or is not corroborated by other evidence in the case. You should ask yourselves

20   whether the so-called accomplice would benefit more by lying, or by telling the truth. Was his

21   testimony made up in any way because he believed or hoped that he would somehow receive favorable

22   treatment by testifying falsely? Or did he believe that his interests would be best served by testifying

23   truthfully? If you believe that the witness was motivated by hopes of personal gain, was the motivation
                                                          9
 1   one that would cause him to lie, or was it one that would cause him to tell the truth? Did this motivation

 2   color his testimony?

 3          If you find that the testimony was false, you should reject it. On the other hand, if, after a

 4   cautious and careful examination of the witness’s testimony and demeanor, you are satisfied that the

 5   witness told the truth, you should accept it as credible and act upon it accordingly.

 6          As with any witness, let me emphasize that the issue of credibility need not be decided in an all-

 7   or-nothing fashion. Even if you find that a witness testified falsely in one part, you still may accept his

 8   testimony in other parts, or you may disregard all of it. That is a determination entirely for you.

 9          You are to draw no conclusions or inferences of any kind about the guilt of the defendant on trial

10   from the fact that a prosecution witness pled guilty to similar charges. A witness’s decision to plead

11   guilty is a personal decision about his own guilt. It may not be used by you in any way as evidence

12   against or unfavorable to the defendant on trial here.

13          Finally, I caution you that it is no concern of yours why the Government made an agreement

14   with a witness. Your sole concern is whether a witness has given truthful testimony here in this

15   courtroom before you. You should look at all the evidence in deciding what credence and what weight,

16   if any, you will want to give the testimony of a cooperating witness.

17   Adapted from United States v. Almonte, 16 Cr. 670 (KMW) (S.D.N.Y. 2017).

18

19   Preparation of Witnesses

20          You have heard evidence during the trial that witnesses have discussed the facts of the case and

21   their testimony with the lawyers before the witnesses appeared in court. Although you may consider

22   that fact when you are evaluating a witness’s credibility, it is common for a witness to meet with

23   lawyers before testifying so that the witness can be aware of the subjects he or she will be questioned
                                                          10
 1   about, focus on the subjects, and have the opportunity to review relevant exhibits before being

 2   questioned about them. In fact, it would be unusual for a lawyer to call a witness without such

 3   consultation. As always, the weight you give to the fact or the nature of the witness’s preparation for his

 4   or her testimony and what inferences you draw from such preparation are matters completely within

 5   your discretion.

 6   Adapted from United States v. McDaniels, 17 Cr. 184 (JMF) (S.D.N.Y. 2017).

 7

 8   Uncalled Witnesses

 9          There are people whose names you have heard during the course of the trial but who did not

10   appear here to testify. I instruct you that each party had an equal opportunity, or lack of opportunity, to

11   call any of these witnesses. Therefore, you should not draw any inferences or reach any conclusions as

12   to what they would have testified to had they been called. Their absence should not affect your

13   judgment in any way.

14             You should, however, remember my instruction that the law does not impose on a defendant

15   in a criminal case the burden or duty of calling any witness or producing any evidence. The burden of

16   proof remains at all times with the Government.

17   Adapted from Sand, Modern Federal Jury Instructions-Criminal, Instr. 6-7.

18

19   Number of Witnesses and Uncontradicted Testimony

20          The fact that one party called more witnesses does not mean that you should necessarily find the

21   facts in favor of the side offering the most witnesses. By the same token, you do not have to accept the

22   testimony of any witness who has not been contradicted or impeached, if you find the witness to be not

23   credible. You must decide which witnesses to believe and determine which facts are true. To do this,
                                                          11
 1   you must look at all the evidence or lack of evidence, drawing upon your own common sense and

 2   personal experience. After examining all the evidence, you may decide that the party calling the most

 3   witnesses has not persuaded you because you do not believe its witnesses, or because you do believe the

 4   fewer witnesses called by the other side. Again, you should also keep in mind that the burden of proof is

 5   always on the Government. The defendant is not required to call any witnesses or offer any evidence,

 6   since he is presumed to be innocent. On the other hand, the Government is not required to prove each

 7   element of the offense by any particular number of witnesses. The testimony of a single witness may be

 8   enough to convince you beyond a reasonable doubt of the existence of the elements of the charged

 9   offenses — if you believe that the witness has truthfully and accurately related what he or she has told

10   you.

11   Adapted from Sand, Modern Federal Jury Instructions-Criminal, Instr. 4-3

12

13   Stipulations

14          Stipulations were entered into relating to various facts in this case. A stipulation is an agreement

15   between parties as to what certain facts were or what the testimony would be if certain people testified

16   before you. The stipulations are the same for your purposes as the presentation of live testimony. You

17   should consider the weight to be given such evidence just as you would any other evidence.

18   Adapted from United States v. McDaniels, 17 Cr. 184 (JMF) (S.D.N.Y. 2017).

19

20   Limited Purpose Evidence

21          If certain testimony or evidence was received for a limited purpose, you must follow the limiting

22   instructions I have given.

23
                                                         12
 1   Charts and Summaries

 2          There was one summary chart admitted into evidence at trial. You should consider it as you

 3   would any other evidence.

 4   Adapted from Sand, et al., Modern Federal Jury Instructions-Criminal, Instr. 5-12; see Fed. R.

 5   Evid. 1006.

 6

 7   Particular Investigative Techniques

 8          You have heard reference to certain investigative techniques that were used or not used by the

 9   Government in this case. There is no legal requirement that the Government prove its case through any

10   particular means. While you are to carefully consider the evidence adduced by the Government, you are

11   not to speculate as to why the Government used the techniques it did, or why it did not use other

12   techniques.

13   Adapted from United States v. Kaufman, 13 Cr. 411 (JMF) (S.D.N.Y. 2013).

14

15   Persons Not on Trial

16          You may not draw any inference, favorable or unfavorable, toward the Government or the

17   defendant from the fact that any person was not named as a defendant in this case, and you may not

18   speculate as to the reasons why other people are not on trial before you now. Those matters are wholly

19   outside your concern and have no bearing on your function as jurors in deciding the case before you.

20   Adapted from United States v. Almonte, 16 Cr. 670 (KMW) (S.D.N.Y. 2017).

21




                                                        13
 1   Creation and Use of Recordings

 2          Audio recordings of various telephone calls and video recordings of certain incidents have been

 3   admitted in evidence. I instruct you that the creation of these recordings was entirely lawful and that

4    these recordings were properly admitted in evidence. Of course, it is for you to decide what weight, if

5    any, to give to this evidence.

 6   Adapted from United States v. Sepulveda, 18 Cr. 363 (RJS) (S.D.N.Y. 2019).

 7

 8   Transcripts of Audio Recordings

 9          The Government has been permitted to give you transcripts containing the Government’s

10   interpretation of what can be heard on audio recordings that have been received as evidence. Those

11   were given to you as an aid or guide to assist you in listening to the recordings. As I have told you, they

12   are not in and of themselves evidence. You alone should make your own interpretation of what appears

13   on the recordings based on what you heard. If you think you heard something differently than appeared

14   on the transcript, then what you heard is controlling.

15   Adapted from United States v. Almonte, 16 Cr. 670 (KMW) (S.D.N.Y. 2017).

16

17   Searches and Seizures

18          You have heard testimony about evidence seized in various searches, including the search of

19   certain electronic devices.      Evidence obtained from those searches was properly admitted in this case,

20   and may be properly considered by you. Indeed, such searches are entirely appropriate law enforcement

21   actions. Whether you approve or disapprove of how the evidence was obtained should not enter into

22   your deliberations, because I instruct you that the Government’s use of the evidence is lawful. You

23   must, therefore, regardless of your personal opinions, give this evidence full consideration along with all
                                                         14
 1   the other evidence in the case in determining whether the Government has proved the Defendant’s guilt

 2   beyond a reasonable doubt. Once again, however, it is for you to decide what weight, if any, to give to

 3   this evidence.

 4   Adapted from United States v. Sepulveda, 18 Cr. 363 (RJS) (S.D.N.Y. 2019).

 5

 6   The Defendant’s Right Not to Testify

 7          The defendant did not testify. You may not attach any significance to the fact that the defendant

8    did not testify. Under our Constitution, a defendant is presumed innocent and has no obligation to

 9   testify or to present any other evidence because, as I have told you, it is the Government’s burden to

10   prove the defendant guilty beyond a reasonable doubt. The burden remains on the Government

11   throughout the entire trial and never shifts to the defendant. A defendant is never required to prove that

12   he is innocent. Thus, no adverse inference against the defendant may be drawn by you because the

13   defendant did not take the witness stand. You may not consider this in any way in your deliberations in

14   the jury room.

15   Adapted from United States v. Kaufman, 13 Cr. 411 (JMF) (S.D.N.Y. 2013).

16

17                                        II. SUBSTANTIVE CHARGES

18   The Indictment

19          The defendant is formally charged in an Indictment. As I instructed you at the outset of this

20   case, the Indictment is a charge or accusation. It is not evidence. The Indictment contains four charges,

21   or “counts,” against Hubert Dupigny. Each count accuses the defendant of committing a different crime.

22   You must, as a matter of law, consider each count, and you must return a separate verdict for each count

23   in which the defendant is charged.
                                                         15
 1          Count One charges that, from about August 2016 to about May 2017, Hubert Dupigny conspired

 2   with others to engage in the sex trafficking of minor victims, including by force, threats of force, fraud,

 3   coercion, or a combination of such means.

 4          Count Two charges that, from about August 2016 to about May 2017, Hubert Dupigny engaged

 5   in sex trafficking of a minor victim, identified as Victim-1.

 6          Count Three charges that, from about August 2016 to about November 2016, Hubert Dupigny

 7   engaged in sex trafficking of another minor victim, identified as Victim-2.

 8          Count Four charges that, from about November 2016 to about December 2016, Hubert Dupigny

 9   engaged in sex trafficking of another minor victim, identified as Victim-3, including by force, threats of

10   force, fraud, coercion, or a combination of such means.

11          Because I think it will make my instructions somewhat easier to follow, I am going to begin by

12   explaining Counts Two, Three, and Four, which charge the defendant with the substantive crime of sex

13   trafficking. Then I will explain Count One, which charges the defendant with conspiring to commit the

14   crime of sex trafficking.

15

16   Counts Two and Three: Sex Trafficking of Minors

17          Each of Counts Two and Three charges the defendant with sex trafficking a minor.

18          To find the defendant guilty of either Count Two or Three, you must find that the Government

19   has proved each of the following three elements beyond a reasonable doubt:

20          First, the defendant either:

21          (a) knowingly recruited, enticed, harbored, transported, provided, obtained, advertised,

22              maintained, patronized, or solicited the victim at issue,

23              or
                                                          16
 1          (b) knowingly benefitted, financially or by receiving anything of value, from participating in a

 2              venture that recruited, enticed, harbored, transported, provided, obtained, advertised,

 3              maintained, patronized, or solicited the victim at issue;

 4          Second, the defendant knew or (except as to the act of advertising) recklessly disregarded that

 5   the victim at issue was under eighteen years of age and would be caused to engage in a commercial sex

 6   act; and

7           Third, the defendant’s conduct was in or affected interstate commerce.

 8   Adapted from United States v. Benjamin, 18 Cr. 874 (JSR) (S.D.N.Y. 2019).

 9

10          First Element: Trafficking Act

11          There are two different ways for the Government to satisfy the first element. The first is by

12   proving beyond a reasonable doubt that the defendant knowingly engaged in one of the following acts:

13   recruiting, enticing, harboring, transporting, providing, obtaining, advertising, maintaining, patronizing,

14   or soliciting the victim at issue. The second way is by proving beyond a reasonable doubt that the

15   defendant knowingly took part in a venture that engaged in one of these trafficking activities and that the

16   defendant benefitted, financially or by receiving a thing of value, from the venture. The Government

17   does not have to prove that the defendant violated the statute both ways.

18          With respect to your consideration of whether the defendant knowingly recruited, enticed,

19   harbored, transported, provided, obtained, advertised, maintained, patronized or solicited the victim at

20   issue, I instruct you to use the ordinary, everyday definitions of these terms. “Recruit” means to seek to

21   enroll. “Entice” means to attract, induce, or lure using hope or desire. “Harbor” means to give or afford

22   shelter to, such as in a house or other place. “Transport” means to take or convey from one place to


                                                         17
 1   another. “Provide” means to furnish, supply, or make available. “Obtain” means to gain possession of

 2   or acquire. “Advertise” means to publicize. “Maintain” means to keep in an existing state or support.

 3   “Patronize” means to visit or obtain services in exchange for money. “Solicit” means to seek out.

 4          The second, or alternative, way to prove the first element of sex trafficking is for the

 5   Government to show that there was a venture that engaged in recruiting, enticing, harboring,

 6   transporting, providing, obtaining, advertising, maintaining, patronizing, or soliciting the victim at issue;

 7   that the defendant knowingly participated in some way in that venture; and that the defendant knowingly

 8   benefitted, financially or by receiving anything of value, from that venture.

 9          In considering whether the defendant participated in such a venture, I instruct you that a venture

10   is defined as “any group of two or more individuals associated in fact, whether or not as a legal entity.”

11   You may find that the defendant participated in a venture prohibited by the sex trafficking law if the

12   defendant took part in that venture in any way. The defendant may be, but need not be, responsible for

13   forming that venture. Likewise, the defendant need not be the organizer or main participant in the

14   venture and need not have participated throughout the length of the venture. It is enough if the

15   defendant took some part in the venture for any period of time while the venture was still ongoing, even

16   if the part he played was minor, and even if it did not relate to the actual recruiting, enticing, harboring,

17   transporting, providing, obtaining, advertising, maintaining, patronizing or soliciting of the victim at

18   issue for commercial sex.

19          To benefit, financially or by receiving anything of value, from a venture, the defendant must

20   receive some form of profit, benefit, value, or advantage, no matter how minor or intangible, from the

21   venture.




                                                           18
 1          Of course, if you find that the defendant himself recruited, enticed, harbored, transported,

 2   provided, obtained, maintained, advertised, patronized or solicited the victim at issue, you need not

 3   consider whether or not the defendant benefitted from doing so.

 4          To satisfy the first element, the Government must prove that the defendant acted knowingly. An

 5   act is done “knowingly” if it is done deliberately and purposely; that is, the defendant’s actions must

6    have been his conscious objective rather than a product of a mistake or accident, or mere negligence or

7    some other innocent reason.

 8          In deciding whether or not the first element of Counts Two and Three has been satisfied, you

 9   need not all agree that the Government has proved the element the first way or the second way. Stated

10   differently, you need not all agree the defendant actually recruited, enticed, harbored, transported,

11   provided, obtained, advertised, maintained, patronized or solicited the victim at issue, or also all agree

12   that the defendant participated in a venture that did one of those things and benefitted thereby. You

13   need only agree that the Government has proved beyond a reasonable doubt that the defendant did one

14   or the other of these two alternatives.

15   Adapted from United States v. Almonte, 16 Cr. 670 (KMW) (S.D.N.Y. 2017); United States v. Kidd,

16   18 Cr. 782 (VM) (S.D.N.Y. 2018); see also United States v. Corley, 679 F. App’x 1, 5 (2d Cir. 2017)

17   (summary order) (concluding “that (a)(1) and (2)” of 18 U.S.C. § 1591(a) “establish alternative

18   means of committing the offense” and, thus, that “the district court correctly informed the jury

19   that it need not be unanimous as to which theory proved the element, but only in finding that the

20   Government proved the element beyond a reasonable doubt”).

21




                                                          19
 1              Second Element: Knowledge of the Victim’s Age and a Commercial Sex Act

 2              The second element of Counts Two and Three requires the Government to prove beyond a

 3   reasonable doubt that the defendant knew or (except as to the act of advertising) recklessly disregarded

 4   that the victim at issue was under the age of eighteen and would be caused to engage in a commercial

 5   sex act.

 6           In determining whether the defendant knew that the victim was under the age of eighteen and

 7   would be caused to engage in a commercial sex act, you should apply the definition of “knowingly” that

 8   I previously explained to you.

 9          The phrase “recklessly disregarded” means deliberate indifference to facts that, if considered and

10   weighed in a reasonable manner, indicate the highest probability that another fact exists. For example,

11   in order to prove beyond a reasonable doubt that the defendant “recklessly disregarded” the fact that the

12   victim was under eighteen years of age, the Government must prove that the defendant deliberately

13   closed his eyes to what would otherwise have been obvious to him. No one can avoid responsibility for

14   a crime by deliberately ignoring what is obvious. A finding beyond a reasonable doubt of the intent of

15   the defendant to avoid knowledge or enlightenment would permit you to find that this element has been

16   satisfied. Stated another way, a person’s reckless disregard of a particular fact may be shown by proof

17   of deliberate or intentional ignorance or deliberate or intentional blindness to the existence of that fact.

18          I instruct you, however, that if you determine that the defendant only “advertised” the victim at

19   issue, you must find that the defendant acted knowingly — in other words, that he knew that the person

20   he advertised was under the age of eighteen. For this means of violating the sex trafficking statute, and

21   for this means only, reckless disregard is insufficient.

22              Finally, if you find that the defendant recruited, enticed, harbored, transported, provided,

23   obtained, advertised, maintained, patronized or solicited the victim at issue — but not if you find only
                                                             20
 1   that the defendant benefitted from participation in a venture that did such things — the Government may

 2   satisfy the knowledge element in a third way: by proving that the defendant had a reasonable

 3   opportunity to observe the victim at issue. That is, if you find the defendant personally committed a

 4   trafficking act as to the victim at issue, the Government need not prove that the defendant knew that the

 5   victim had not attained the age of eighteen years so long as the Government proves that the defendant

 6   had a reasonable opportunity to observe the victim. When considering whether the defendant had a

 7   reasonable opportunity to observe a victim, you should use the ordinary everyday definitions of these

 8   terms.

 9            To be clear, however, if you find only that the defendant benefitted from participation in a

10   venture that engaged in sex trafficking — not that he himself recruited, enticed, harbored, transported,

11   provided, obtained, advertised, maintained, patronized, or solicited the victim at issue — a reasonable

12   opportunity to observe the victim is not sufficient. In that case, the Government must show that the

13   defendant had actual knowledge that the victim at issue was less than eighteen years of age or (except as

14   to the act of advertising) recklessly disregarded the fact that the victim at issue was less than eighteen

15   years of age.

16            So to summarize, as to the victim’s age, the Government can satisfy its burden of proof by

17   proving beyond a reasonable doubt one of the following: (1) that the defendant actually knew that the

18   victim at issue was under the age of eighteen; (2) except as to the act of advertising, that the defendant

19   was in reckless disregard of the fact that the victim at issue was under the age of eighteen; or (3) if the

20   defendant himself recruited, enticed, harbored, transported, provided, obtained, advertised, maintained,

21   patronized, or solicited the victim at issue, that the defendant had a reasonable opportunity to observe

22   the victim.



                                                          21
 1          The second element of Counts Two and Three also requires the Government to prove beyond a

 2   reasonable doubt that the defendant knew or (except as to the act of advertising) recklessly disregarded

3    that the victim at issue would be caused to engage in a commercial sex act. A “commercial sex act” is

4    any sex act on account of which anything of value is given to or received by any person. To find that

5    this requirement is satisfied, you need not find that the victim actually performed a commercial sex act

6    as long as the Government proved that the defendant knew or (except as to the act of advertising)

7    recklessly disregarded that the victim would be caused to engaged in a commercial sex act when he (1)

 8   recruited, enticed, harbored, transported, provided, obtained, maintained, advertised, patronized, or

 9   solicited the victim at issue, or (2) participated in a venture that did so and benefitted from it.

10   Adapted from United States v. Almonte, 16 Cr. 670 (KMW) (S.D.N.Y. 2017); United States v. Kidd,

11   18 Cr. 782 (VM) (S.D.N.Y. 2018); United States v. Benjamin, 18 Cr. 874 (JSR) (S.D.N.Y. 2019).

12

13          Third Element: Interstate Commerce

14          To satisfy the third and final element of Counts Two and Three, the Government must prove

15   beyond a reasonable doubt that the defendant’s sex trafficking activities were in interstate commerce or

16   affected interstate commerce. The Government need not prove that the activities both were in interstate

17   commerce and affected interstate commerce.

18          The term “interstate commerce” means the movement of goods, services, money and individuals

19   from one State to another State. The term “State” includes a State of the United States and the District

20   of Columbia.

21          To satisfy this element, the Government must prove that the defendant’s conduct affected

22   interstate commerce in any way, no matter how minimal. The Government need not prove that the

23   defendant was transported across a state line. If you find beyond a reasonable doubt that the defendant’s
                                                         22
 1   recruitment, enticement, harboring, transportation, providing, obtaining, advertising, maintaining,

 2   patronizing, or soliciting of a person knowing that she would be caused to engage in commercial sex

 3   acts, or his participation in a venture that undertook such a trafficking act, was economic in nature and

 4   involved the crossing of state lines, or was economic in nature and otherwise affected the flow of money

 5   to any degree, however minimal, you may find that the interstate commerce requirement of the offense

 6   of sex trafficking of a minor has been satisfied.

 7          In determining whether the defendant’s conduct “affected interstate commerce,” you may

 8   consider whether the defendant used means, instrumentalities, or facilities of interstate commerce. A

 9   facility of interstate commerce is a thing, tool, or device that is involved in interstate commerce. Cell

10   phones and the Internet are both means, facilities, or instrumentalities of interstate commerce.

11           Finally, it is not necessary for the Government to prove that the defendant knew his conduct was

12   in or affecting interstate commerce.

13   Adapted from United States v. Almonte, 16 Cr. 670 (KMW) (S.D.N.Y. 2017); United States v. Kidd,

14   18 Cr. 782 (VM) (S.D.N.Y. 2018).

15

16          Consent Is Not a Relevant to Counts Two and Three

17          Finally, as I instructed you at the beginning of trial, with respect to Counts Two and Three, it is

18   not relevant whether a minor victim was a willing participant in performing commercial sex acts.

19   Consent by a minor is not a defense to Count Two or Three.

20




                                                          23
 1   Count Four: Sex Trafficking of a Minor, Including by Force, Threats of Force, Fraud, Coercion,

 2   or Any Combination of Such Means

 3          Count Four of the Indictment charges the defendant with sex trafficking of a minor, including by

 4   force, threats of force, fraud, coercion, or any combination of such means. To find the defendant guilty

 5   of Count Four, you must find that the Government has proved each of the following three elements

 6   beyond a reasonable doubt with respect to the victim, who is identified in the Indictment as Victim-3:

 7          First, the defendant either:

 8          (a) knowingly recruited, enticed, harbored, transported, provided, obtained, advertised,

 9              maintained, patronized, or solicited the victim at issue,

10              or

11          (b) knowingly benefitted, financially or by receiving anything of value, from participating in a

12              venture that recruited, enticed, harbored, transported, provided, obtained, advertised,

13              maintained, patronized or solicited the victim at issue;

14          Second, the defendant either:

15          (a) knew or (except as to the act of advertising) recklessly disregarded the fact that the victim

16              was under the age of eighteen and would be caused to engage in a commercial sex act;

17              or

18          (b) knew or (except as to the act of advertising) recklessly disregarded the fact that force, threats

19              of force, fraud, or coercion, or any combination of such means, would be used to cause the

20              victim to engage in a commercial sex act; and

21          Third, the defendant’s conduct was in or affected interstate commerce.




                                                         24
 1          The first and third elements of Count Four are the same as the first and third elements of Counts

2    Two and Three; as to those two elements, you should apply the instructions I gave you earlier. The

3    second element of Count Four, however, is different.

4    Adapted from United States v. Kidd, 18 Cr. 782 (VM) (S.D.N.Y. 2018).

5

6           Second Element: Force, Threats of Force, Fraud, or Coercion

7           The second element of Count Four requires the Government to prove beyond a reasonable doubt

8    either (1) that the defendant knew or (except as to the act of advertising) recklessly disregarded that the

9    victim was under the age of eighteen and would be caused to engage in a commercial sex act or (2) that

10   the defendant knew or (except as to the act of advertising) recklessly disregarded that force, threats of

11   force, fraud, or coercion, or any combination of such means, would be used to cause the victim to

12   engage in a commercial sex act.

13          With respect to Count Four — and Count Four only — the Indictment alleges that the defendant

14   knew or recklessly disregarded both of these facts, and you should thus consider whether the defendant

15   knew or recklessly disregarded both of these facts. The Government, however, does not need to

16   establish both; it need only prove that the defendant knew or recklessly disregarded either one of these

17   facts. But for the Government to meet its burden on this element, you must unanimously agree not only

18   that the defendant knew or recklessly disregarded one of these sets of facts, but also which one. If you

19   cannot unanimously agree as to which of the sets of facts the defendant knew or recklessly disregarded,

20   then you must find the defendant not guilty as to Count Four.

21          In determining whether the defendant knew or (except as to the act of advertising) recklessly

22   disregarded that the victim was under the age of eighteen and would be caused to engage in a

23   commercial sex act, please apply the instructions that I gave to you with respect to Counts Two and
                                                          25
1    Three. So too, you should apply here the definition of “commercial sex act” that I gave you earlier with

2    respect to Counts Two and Three.

 3          In determining whether the defendant knew or (except as to the act of advertising) recklessly

4    disregarded that force, threats of force, fraud, or coercion, or any combination of such means, were used

5    to cause the victim to engage in a commercial sex act, please use the following definitions and

6    instructions.

7           The term “force” means any form of power, violence, or physical pressure directed against

8    another person.

9           The term “threat” means a serious statement expressing an intention to inflict harm, at once or in

10   the future, as distinguished from idle or careless talk, exaggeration, or something said in a joking

11   manner. For a statement to be a threat, the statement must have been made under such circumstances

12   that a reasonable person who heard or read the statement would understand it as a serious expression of

13   an intent to cause harm. In addition, the defendant must have made the statement intending it to be a

14   threat, or with the knowledge that the statement would be viewed as a threat.

15          The term “fraud” means that the defendant knowingly made a misstatement or omission of a

16   material fact to entice the victim. A material fact is one that would reasonably be expected to be of

17   concern to a reasonable person in relying upon the representation or statement in making a decision.

18          The term “coercion” has three meanings. It means any threat of serious harm to or physical

19   restraint against any person; or, any scheme, plan, or pattern intended to cause a person to believe that

20   failure to perform an act would result in serious harm to or physical restraint against any person; or, any

21   abuse or threatened abuse of law or the legal process.

22          The term “serious harm” means any harm, whether physical or nonphysical, including

23   psychological, financial, or reputational harm, that is sufficiently serious, under all the surrounding
                                                          26
 1   circumstances, to compel a reasonable person of the same background and in the same situation as the

 2   trafficked person to perform or continue performing commercial sexual activity in order to avoid

 3   incurring that harm.

 4          “Abuse or threatened abuse of law or legal process,” means the use or threatened use of a law or

 5   legal process, whether administrative, civil, or criminal, in any manner or for any purpose for which the

 6   law was not designed, in order to exert pressure on another person to cause that person to take some

 7   action or refrain from taking some action.

 8          If you find that any of these prohibited means was used — or any combination of these means —

 9   you must then determine whether such use was sufficient to cause the victim to engage in a commercial

10   sex act against her will. In making that determination, you may consider the special vulnerabilities, if

11   any, of the victim. By this, I mean that you may consider any aspect of the victim’s age, background,

12   station in life, physical or mental condition, experience or education, or any inequalities between her and

13   the defendant.

14          In addition, you may consider the cumulative effect of the conduct of a defendant on the victim.

15   The Government does not need to link any specific commercial sex act to any particular threat made, or

16   any particular action taken, or any particular act of fraud or deception on the part of the defendant. If the

17   defendant’s use of force, threats of force, fraud, or coercion, or any combination thereof, was sufficient

18   to give rise to a climate of fear that would compel a reasonable person in the victim’s situation to

19   comply with the defendant’s demands, in light of the totality of the defendant’s conduct, the surrounding

20   circumstances, and any vulnerabilities of the victim, then you likewise may find that the second element

21   has been met.

22          The Government also need not prove physical restraint — such as the use of chains, barbed wire,

23   or locked doors — in order to establish the offense of sex trafficking. The fact that the victim may have
                                                          27
 1   had an opportunity to escape is irrelevant if a defendant placed her in fear of leaving or created

 2   circumstances such that she did not reasonably believe she could leave. A victim is under no affirmative

 3   duty to try to escape.

 4          If there is just one instance in which the defendant used force, threats of force, fraud, or coercion

 5   to cause the victim to perform commercial sex acts, that is sufficient. The victim does not need to have

 6   been subjected to force, threats of force, fraud, or coercion for the entirety of the period in which she

 7   engaged in commercial sex acts for the defendant. Thus, the fact that a person may have initially

 8   acquiesced or agreed to perform a commercial sex act does not preclude a finding that the person was

 9   later compelled to engage in prostitution through the use of force, threats of force, fraud, or coercion.

10   For example, if a victim willingly engaged in an act of prostitution, then later wanted to withdraw but

11   was compelled to continue to perform acts of prostitution through force, threats of force, fraud, or

12   coercion, then you may find that her later acts of prostitution were compelled by force, threats of force,

13   fraud, or coercion.

14          Further, whether a person is paid or is able to keep some of her earnings is not determinative of

15   the question of whether that person has been compelled to engage in sex trafficking. In other words, if a

16   person is compelled to engage in a commercial sex act through force, threats of force, fraud, or coercion,

17   such service is involuntary even if she is paid or compensated for the work.

18   Adapted from United States v. Kidd, 18 Cr. 782 (VM) (S.D.N.Y. 2018); Sand et al., 2 Modern

19   Federal Jury Instructions-Criminal, Instr. 47A-21 (Second Element – Use of Force, Fraud, or

20   Coercion).

21

22

23
                                                          28
 1          Relevance of Consent to Count Four

 2          Again, a minor’s consent is not a defense to the charge of sex trafficking a minor. Thus, in

 3   deciding whether the Government proved beyond a reasonable doubt that the defendant knew or (except

 4   as to the act of advertising) recklessly disregarded that Victim 3 was under the age of eighteen and

 5   would be caused to engage in a commercial sex act, it is irrelevant whether Victim 3 consented to

 6   engaging in commercial sex acts.

 7          By contrast, with respect to whether the defendant knew or recklessly disregarded that force,

 8   threats of force, fraud, or coercion, or any combination of such means, would be used to cause the victim

 9   to engage in a commercial sex act, the alleged victim’s consent is a defense. That means that, if you

10   find that Victim 3 consented to engaging in all the commercial sex acts at issue, you may not find the

11   defendant guilty of Count Four on that theory.

12

13   Aiding and Abetting

14          In connection with the substantive crimes charged in Counts Two through Four, the defendant

15   also is charged with aiding and abetting the commission of this crime. The defendant therefore can be

16   convicted either if he committed the crime himself or if another person committed the crime and the

17   defendant aided and abetted that person to commit the crime. In other words, it is not necessary for the

18   Government to show that the defendant himself physically committed the crime charged in order for you

19   to find them guilty. This is because a person who aids, abets, counsels, commands, induces, or procures

20   the commission of a crime is just as guilty of that offense as if he committed it himself.

21          Accordingly, you may find the defendant guilty of the offenses charged in Counts Two through

22   Four if you find beyond a reasonable doubt that the Government has proved that another person actually



                                                         29
 1   committed the offense with which the defendant is charged, and that the defendant aided, abetted,

 2   counseled, commanded, induced, or procured that person to commit the crime.

 3          To aid or abet another to commit a crime, it is necessary that the Government prove beyond a

 4   reasonable doubt that a defendant willfully and knowingly associated himself in some way with the

 5   crime committed by the other person and willfully and knowingly sought by some act to help the crime

 6   succeed. In other words, an aider and abettor must know that the crime is being committed and act in a

 7   way that is intended to bring about the success of the criminal venture.

 8          Let me caution you that the mere presence of the defendant where a crime is being committed,

 9   even when coupled with knowledge by the defendant that a crime is being committed, or merely

10   associating with others who were committing a crime, is not sufficient to make the defendant guilty

11   under this approach of aiding and abetting. Such a defendant would be guilty under this approach of

12   aiding and abetting only if, in addition to knowing of the criminal activity, he actually took actions

13   intended to help it succeed.

14          To determine whether the defendant aided or abetted the commission of the crime with which he

15   is charged, ask yourself these questions:

16          1.      Did he participate in the crime charged as something he wished to bring about?

17          2.      Did he knowingly associate himself with the criminal venture?

18          3.      Did he seek by his actions to make the criminal venture succeed?

19          If he did, then the defendant is an aider and abettor, and therefore guilty of the offense. If, on the

20   other hand, your answer to any of these questions is “no,” then the defendant is not an aider and abettor,

21   and you must find him not guilty under that theory.

22   Adapted from Sand, Modern Federal Jury Instructions-Criminal, Instr. 11.01.

23
                                                           30
 1   Count One: Conspiracy to Commit Sex Trafficking

 2          Now I will go back to Count One. Count One charges the defendant with knowingly and

 3   willfully participating in a conspiracy, from about August 2016 to about May 2017, to commit the crime

 4   of sex trafficking.

 5          In order to meet its burden of proving that the defendant is guilty of the sex trafficking

 6   conspiracy charged in Count One of the Indictment, the Government must prove beyond a reasonable

 7   doubt the following two elements:

 8          First, the existence of the conspiracy charged — that is, the existence of an agreement or

 9   understanding to violate the laws of the United States that make it a crime to commit sex trafficking; and

10          Second, that the defendant knowingly and willfully became a member of the conspiracy.

11          Now let me elaborate on these elements.

12   Adapted from United States v. Almonte, 16 Cr. 670 (KMW) (S.D.N.Y. 2017).

13

14          First Element: Existence of the Conspiracy

15          The first element that the Government must prove beyond a reasonable doubt to establish the

16   offense of conspiracy is the existence of a conspiracy. What is a conspiracy? A conspiracy is a kind of

17   criminal partnership — an agreement between two or more persons to join together to accomplish some

18   unlawful purpose. As I mentioned just a moment ago, in this case, the unlawful purpose alleged to have

19   been the object of the conspiracy was the substantive crime of sex trafficking — that is, the crime

20   charges in Counts Two, Three, and Four.

21          To show a conspiracy, the Government is not required to show that two or more persons sat

22   around a table and entered into a solemn pact, orally or in writing, stating that they had formed a

23   conspiracy to violate the law and spelling out all the details. Common sense tells you that when people
                                                          31
 1   agree to enter into a criminal conspiracy, much is left to an unexpressed understanding. Instead, the

 2   evidence must show that two or more persons, in some way or manner, either explicitly or implicitly,

 3   came to an understanding to violate the law and to accomplish an unlawful plan.

 4          In determining whether there has been an unlawful agreement as alleged in the Indictment, you

 5   may consider the actions of all the alleged co-conspirators that were taken to carry out the apparent

 6   criminal purpose. Often, the only evidence that is available with respect to the existence of a conspiracy

 7   is evidence of conduct by the alleged individual co-conspirators. When taken all together and

 8   considered as a whole, that conduct may warrant the inference that a conspiracy existed.

 9          Keep in mind that conspiracy is an entirely separate and different offense from the substantive

10   crime that was the objective of the conspiracy. Indeed, you may find a defendant guilty of the crime of

11   conspiracy even if you find that the substantive crime was never committed. Of course, if a defendant

12   participates in a conspiracy and the substantive crime that was the object of the conspiracy was in fact

13   committed, the defendant may be guilty of both. The point simply is that the objective of the conspiracy

14   need not have been actually been accomplished for a conspiracy to exist.

15   Adapted from United States v. Almonte, 16 Cr. 670 (KMW) (S.D.N.Y. 2017).

16

17          Second Element: Knowing and Willful Participation in the Conspiracy

18          If you conclude that the Government has proved beyond a reasonable doubt that the conspiracy

19   alleged in Count One existed, then you must answer the second question: whether the defendant

20   participated in the conspiracy with knowledge of its unlawful purposes and in furtherance of its unlawful

21   objectives.

22          The Government must prove beyond a reasonable doubt that the defendant willfully and

23   knowingly entered into the conspiracy with criminal intent — that is, with a purpose to violate the law
                                                         32
 1   — and that the defendant agreed to take part in the conspiracy to promote and cooperate in its unlawful

 2   objectives.

 3          The terms “willfully” and “knowingly” are intended to ensure that if you find that the defendant

 4   did join the conspiracy, you may not find the defendant guilty unless you also conclude beyond a

 5   reasonable doubt that, in doing so, the defendant knew what he was doing; in other words, that he took

 6   the actions in question deliberately and voluntarily.

7           An act is done “knowingly” and “willfully” if it is done deliberately and purposefully; that is, the

8    defendant’s acts must have been the product of his conscious objective rather than the product of force,

9    mistake, accident, mere negligence, or some other innocent reason.

10          It is not necessary for the Government to show that the defendant was fully informed as to all the

11   details of the conspiracy in order for you to infer knowledge on his part. It is not even necessary for the

12   defendant to know every other member of the conspiracy.

13          In addition, the duration and extent of the defendant’s participation has no bearing on the issue of

14   his guilt. He need not have joined the conspiracy at the outset. The defendant may have joined it for

15   any purpose at any time in its progress, and he will be held responsible for all that was done before he

16   joined and all that was done during the conspiracy’s existence while he was a member. Each member of

17   a conspiracy may perform separate and distinct acts and may perform them at different times. Some

18   conspirators may play major roles, while others play minor roles in the scheme. An equal role is not

19   what the law requires.

20          However, I want to caution you that a person’s mere association with a member of the

21   conspiracy does not make that person a member of the conspiracy, even when that association is coupled

22   with knowledge that a conspiracy is taking place. A person may know, be friendly with, or be related to

23   a conspirator, without being a member of the conspiracy. Mere presence at the scene of a crime, even
                                                         33
 1   coupled with knowledge that a crime is taking place, is not sufficient to support a conviction. Moreover,

 2   the fact that the acts of a defendant, without knowledge, merely happen to further the purposes or

 3   objectives of the conspiracy, does not make that defendant a member. More is required under the law:

 4   The defendant must have participated with knowledge of at least some of the purposes or objectives of

 5   the conspiracy and with the intention of aiding in the accomplishment of those unlawful ends.

 6          Ultimately, knowledge and intent are matters of inference from the proved facts. Science has not

 7   yet devised a manner of looking into a person’s mind and knowing what that person is thinking.

 8   However, you do have before you the evidence of certain acts and conversations alleged to have taken

 9   place involving the defendant or in his presence. You may consider this evidence in determining

10   whether the Government has proved beyond a reasonable doubt the defendant’s knowledge of the

11   unlawful purposes of the conspiracy.

12   Adapted from United States v. Kidd, 18 Cr. 782 (VM) (S.D.N.Y. 2018); United States v. Almonte, 16

13   Cr. 670 (KMW) (S.D.N.Y. 2017).

14

15          Liability for Acts and Declarations of Co-Conspirators

16          You heard evidence concerning the acts and statements of people other than the defendant

17   because these acts and statements were committed or made by persons who, the Government charges,

18   were also confederates or co-conspirators of the defendant.

19          The reason for allowing this evidence to be received against the defendant has to do in part with

20   the nature of the crime of conspiracy. A conspiracy is often referred to as a partnership in crime, and as

21   in other types of partnerships, when people enter into a conspiracy to accomplish an unlawful end, each

22   and every member becomes an agent for the other conspirators in carrying out the conspiracy.



                                                         34
 1           Therefore, the reasonably foreseeable acts or statements of any member of the conspiracy,

 2   committed in furtherance of the common purpose of the conspiracy, are deemed, under the law, to be the

 3   acts or statements of all of the members, and all of the members are responsible for such acts or

 4   statements.

 5           If you find, beyond a reasonable doubt, that the defendant was a member of the conspiracy

 6   charged in the Indictment, then any acts done or statements made in furtherance of the conspiracy by a

 7   person also found by you to have been a member of the same conspiracy may be considered against the

 8   defendant. This is so even if such acts were committed or such statements were made in the defendant’s

 9   absence, and without his knowledge.

10           However, before you may consider the acts or statements of a co-conspirator in deciding the guilt

11   of the defendant, you must first determine that the acts were committed or statements were made during

12   the existence, and in furtherance, of the unlawful scheme. If the acts were done or the statements were

13   made by someone whom you do not find to have been a member of the conspiracy, or if they were not in

14   furtherance of the conspiracy, they may not be considered by you in deciding whether the defendant is

15   guilty or not guilty.

16

17   Venue

18           In addition to all of the elements that I have described for you, in order to convict the defendant

19   of each count in the Indictment, you must also decide whether any act in furtherance of the count

20   occurred within the Southern District of New York. I instruct you that the Southern District of New

21   York includes Manhattan, the Bronx, Westchester, Rockland, Putnam, Dutchess, Orange, and Sullivan

22   Counties. I further instruct you that Rikers Island is in the Southern District of New York.



                                                          35
 1          In the case of Count One, the conspiracy charge, the Government has satisfied its venue

 2   obligations if you conclude that either the unlawful agreement or an overt act took place in this District

 3   — even if the defendant never set foot in the District. An overt act is an act performed to effect or bring

 4   about the object of a conspiracy. An overt act need not be criminal in nature, but it must be done in

 5   furtherance of the object of the conspiracy.

 6          I should note that on this issue — and this issue alone — the Government need not prove venue

 7   beyond a reasonable doubt, but only by a mere preponderance of the evidence. Thus, the Government

 8   has satisfied its venue obligations as to a count if you conclude that it is more likely than not that any act

 9   in furtherance of crime charged in that count occurred in the Southern District of New York. By

10   contrast, if you find that the Government failed to prove venue by a preponderance of the evidence with

11   regard to any count, then you must acquit the defendant of that count.

12   Adapted from United States v. Kaufman, 13 Cr. 411 (JMF) (S.D.N.Y. 2013); Sand et al., S1 Model

13   Federal Jury Instructions-Criminal, Instr. 1.18A.

14

15   Timing of the Offenses

16          With respect to the dates set forth in the Indictment, it is sufficient if you find that the charged

17   conduct that you are considering occurred around the dates set forth in the Indictment.

18          This is also a good opportunity to instruct you that it does not matter if a specific event or

19   transaction is alleged to have occurred on or about a certain date, and the evidence indicates that in fact

20   it occurred on another date. The law requires only a substantial similarity between the dates alleged in

21   the Indictment and the dates established by the testimony and other evidence.

22   Adapted from United States v. Almonte, 16 Cr. 670 (KMW) (S.D.N.Y. 2017).

23
                                                          36
 1                                    III. CONCLUDING INSTRUCTIONS

 2   Selection of the Foreperson

 3          In a few minutes, you are going to go into the jury room and begin your deliberations. Your first

 4   task will be to select a foreperson. The foreperson has no greater voice or authority than any other juror

 5   but is the person who will communicate with me when questions arise and when you have reached a

 6   verdict and who will be asked in open court to state what your verdict is. Notes should be signed by the

 7   foreperson and should include the date and time they were sent. They should also be as clear and

 8   precise as possible. Any notes from the jury will become part of the record in this case. So please be as

 9   clear and specific as you can be in any notes that you send. Do not tell me or anyone else how the jury

10   stands on any issue until after a unanimous verdict is reached.

11   Adapted from United States v. McDaniels, 17 Cr. 184 (JMF) (S.D.N.Y. 2017).

12

13   Right to See Exhibits and Hear Testimony

14          All of the exhibits will be given to you near the start of deliberations. That includes the audio

15   and video recordings and the computer spreadsheets that have been admitted into evidence, all of which

16   have been loaded onto an otherwise empty laptop computer for you to take with you.

17          If you prefer to listen to or view any evidence here in the courtroom or if you want any of the

18   testimony read back to you, you may also request that. Keep in mind that if you ask for testimony,

19   however, the court reporter must search through her notes, the parties must agree on what portions of

20   testimony may be called for, and if they disagree I must resolve those disagreements. That can be a

21   time-consuming process. So please try to be as specific as you possibly can in requesting portions of the

22   testimony, if you do.



                                                         37
 1           Again, your requests for testimony — in fact, any communication with the Court — should be

 2   made to me in writing, signed by your foreperson with the date and time, and given to one of the Court

 3   Security Officers.

 4   Adapted from United States v. McDaniels, 17 Cr. 184 (JMF) (S.D.N.Y. 2017).

 5

 6   Juror Note-Taking

 7           If any one of you took notes during the course of the trial, you should not show your notes to, or

 8   discuss your notes with, any other jurors during your deliberations. Any notes you have taken are to be

 9   used solely to assist you. The fact that a particular juror has taken notes entitles that juror’s views to no

10   greater weight than those of any other juror. Finally, your notes are not to substitute for your

11   recollection of the evidence in the case. If, during your deliberations, you have any doubt as to any of

12   the testimony, you may — as I just told you — request that the official trial transcript that has been

13   made of these proceedings be read back to you.

14   Adapted from U.S. v. McDaniels, 17 Cr. 184 (JMF) (S.D.N.Y. 2017).

15

16   Bias or Sympathy as Juror

17           All of us, no matter how hard we try, tend to look at others and weigh what they have to say

18   through the lens of our own experience and background. We each have a tendency to stereotype others

19   and make assumptions about them. Often, we see life and evaluate evidence through a clouded filter

20   that tends to favor those like ourselves. You must do the best you can to put aside such stereotypes, for

21   all litigants and witnesses are entitled to a level playing field.

22           Indeed, under your oath as jurors, you are not to be swayed by bias or sympathy. You are to be

23   guided solely by the evidence in this case, and as you sift through the evidence, the crucial question that
                                                            38
 1   you must ask yourselves for each count is: Has the Government proved each element beyond a

 2   reasonable doubt?

 3           It is for you and you alone to decide whether the Government has proved that the defendant is

 4   guilty of the crimes charged, solely on the basis of the evidence and subject to the law as I have

 5   instructed you.

 6           It must be clear to you that once you let prejudice, bias, or sympathy interfere with your thinking,

 7   there is a risk that you will not arrive at a true and just verdict.

 8           If you have a reasonable doubt as to the defendant’s guilt with respect to a particular count, then

 9   you must render a verdict of acquittal on that particular count. On the other hand, if you should find that

10   the Government has met its burden of proving the guilt of the defendant beyond a reasonable doubt with

11   respect to a particular count, then you should not hesitate because of sympathy or any other reason to

12   render a verdict of guilty on that count.

13           I also caution you that, under your oath as jurors, you cannot allow to enter into your

14   deliberations any consideration of the punishment that may be imposed upon the defendant if he is

15   convicted. The duty of imposing a sentence in the event of conviction rests exclusively with the Court,

16   and the issue of punishment may not affect your deliberations as to whether the Government has proved

17   the defendant’s guilt beyond a reasonable doubt.

18   Adapted in part from Judith Olans Brown et al., Some Thoughts About Social Perception &

19   Employment Discrimination Law: A Modest Proposal for Reopening the Judicial Dialogue, 46

20   Emory L.J. 1487, 1531 (1997); see also Anna Roberts, (Re)forming the Jury: Detection and

21   Disinfection of Implicit Juror Bias, 44 Conn. L. Rev. 827, 859-60 & n.254 (2012).

22



                                                            39
 1   Duty to Deliberate

 2          The most important part of this case, members of the jury, is the part that you as jurors are now

 3   about to play as you deliberate on the issues of fact. I know you will try the issues that have been

 4   presented to you according to the oath that you have taken as jurors. In that oath you promised that you

 5   would well and truly try the issues joined in this case and a true verdict render.

 6          As you deliberate, please listen to the opinions of your fellow jurors, and ask for an opportunity

 7   to express your own views. Every juror should be heard. No one juror should hold the center stage in

 8   the jury room and no one juror should control or monopolize the deliberations. If, after listening to your

 9   fellow jurors and if, after stating your own view, you become convinced that your view is wrong, do not

10   hesitate because of stubbornness or pride to change your view. On the other hand, do not surrender your

11   honest convictions and beliefs solely because of the opinions of your fellow jurors or because you are

12   outnumbered.

13          Your verdict must be unanimous. If at any time you are not in agreement, you are instructed that

14   you are not to reveal the standing of the jurors, that is, the split of the vote, to anyone, including me, at

15   any time during your deliberations.

16   Adapted from United States v. McDaniels, 17 Cr. 184 (JMF) (S.D.N.Y. 2017).

17

18   Return of the Verdict

19          We have prepared a Verdict Form for you to use in recording your decisions, a copy of which is

20   attached to these instructions. Do not write on your individual copies of the Verdict Form. Ms.

21   Smallman will give the official Verdict Form to Juror Number One, who should give it to the foreperson

22   after the foreperson has been selected.



                                                           40
 1           As you will see, for Counts One, Two, and Three, the Verdict Form asks you to indicate simply

 2   whether you find the defendant guilty or not guilty. For Count Four, the Verdict Form asks two

 3   questions. You should answer both of these questions.

 4           You should draw no inference from the questions on the Verdict Form as to what your verdict

 5   should be. The questions are not to be taken as any indication that I have any opinion as to how they

 6   should be answered.

7            After you have reached a verdict, the foreperson should fill in the Verdict Form and note the date

 8   and time, and you should all sign the Verdict Form. The foreperson should then give a note — not the

 9   Verdict Form itself — to the Court Security Officer outside your door stating that you have reached a

10   verdict. Do not specify what the verdict is in your note. Instead, the foreperson should retain the

11   Verdict Form and hand it to me in open court when I ask for it.

12           I will stress again that each of you must be in agreement with the verdict that is announced in

13   court. Once your verdict is announced by your foreperson in open court and officially recorded, it

14   cannot ordinarily be revoked.

15   Adapted from United States v. McDaniels, 17 Cr. 184 (JMF) (S.D.N.Y. 2017).

16

17   Closing Comments

18           Finally, I say this, not because I think it is necessary, but because it is the custom in this

19   courthouse to say it: You should treat each other with courtesy and respect during your deliberations.

20           All litigants stand equal in this room. All litigants stand equal before the bar of justice. All

21   litigants stand equal before you. Your duty is to decide between these parties fairly and impartially, and

22   to see that justice is done.



                                                           41
 1           Under your oath as jurors, you are not to be swayed by sympathy. You should be guided solely

 2   by the evidence presented during the trial and the law as I gave it to you, without regard to the

 3   consequences of your decision. You have been chosen to try the issues of fact and reach a verdict on the

 4   basis of the evidence or lack of evidence. If you let sympathy interfere with your clear thinking, there is

 5   a risk that you will not arrive at a just verdict. You must make a fair and impartial decision so that you

 6   will arrive at the just verdict.

 7           Members of the jury, I ask your patience for a few moments longer. It is necessary for me to

 8   spend a few moments with the lawyers and the court reporter at the side bar. I will ask you to remain

 9   patiently in the jury box, without speaking to each other, and we will return in just a moment to submit

10   the case to you. Thank you.

11   Adapted from United States v. McDaniels, 17 Cr. 184 (JMF) (S.D.N.Y. 2017).




                                                         42
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :   S1 18 Cr. 528 (JMF)
                  -v-                                                  :
                                                                       :
HUBERT DUPIGNY,                                                        :    VERDICT FORM
                                                                       :
                                      Defendant.                       :
                                                                       :
---------------------------------------------------------------------- X

                                         All Answers Must Be Unanimous

Count One: Conspiracy to Commit Sex Trafficking

        Guilty _______                      Not Guilty _______

Count Two: Sex Trafficking of a Minor (Victim 1)

        Guilty _______                      Not Guilty _______

Count Three: Sex Trafficking of a Minor (Victim 2)

        Guilty _______                      Not Guilty _______

Count Four: Sex Trafficking of Victim 3

    Please answer both of the following two questions:

    1. Do you unanimously find that the Government has proved beyond a reasonable doubt that the
       defendant, Hubert Dupigny, is guilty of committing the crime charged in Count Four of the
       Indictment, knowing or (except as to the act of advertising) in reckless disregard of the fact that
       Victim 3 had not attained the age of 18 years or (if you find that the defendant committed a
       trafficking act) that the defendant had a reasonable opportunity to observe Victim 3?

        Yes _______                         No _______

    2. Do you unanimously find that the Government has proved beyond a reasonable doubt that the
       defendant, Hubert Dupigny, is guilty of committing the crime charged in Count Four of the
       Indictment, knowing or (except as to the act of advertising) in reckless disregard of the fact that
       force, threats of force, fraud, coercion, or any combination of such means would be used to
       cause Victim 3 to engage in a commercial sex act?

        Yes _______                         No _______

  Once you have answered all questions, please sign on the next page and write the date and time.
      _________________________          _________________________
      Foreperson

      _________________________          _________________________

      _________________________          _________________________

      _________________________          _________________________

      _________________________          _________________________

      _________________________          _________________________

Date and Time:             ____________________


   Once you have signed the Verdict Form, please give a note — NOT the Verdict Form itself —
              to the Court Security Officer stating that you have reached a verdict.




                                              2
COURT EXHIBIT 2
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :   S1 18 Cr. 528 (JMF)
                  -v-                                                  :
                                                                       :
HUBERT DUPIGNY,                                                        :
                                                                       :
                                      Defendant.                       :
                                                                       :
---------------------------------------------------------------------- X




                                               JURY CHARGE




                                               January 17, 2020
                                                           Table of Contents

I. GENERAL INTRODUCTORY CHARGES .............................................................................. 1
   Role of the Court and the Jury..................................................................................................... 2
   The Parties ................................................................................................................................... 2
   Conduct of Counsel ..................................................................................................................... 2
   Presumption of Innocence ........................................................................................................... 3
   Proof Beyond a Reasonable Doubt.............................................................................................. 3
   Direct and Circumstantial Evidence ............................................................................................ 4
   What Is and What Is Not Evidence ............................................................................................. 5
   Credibility of Witnesses .............................................................................................................. 7
   Law Enforcement Witnesses ....................................................................................................... 8
   Cooperating Witnesses ................................................................................................................ 8
   Preparation of Witnesses ........................................................................................................... 10
   Uncalled Witnesses.................................................................................................................... 10
   Number of Witnesses and Uncontradicted Testimony .............................................................. 11
   Stipulations ................................................................................................................................ 12
   Limited Purpose Evidence ......................................................................................................... 12
   Charts and Summaries ............................................................................................................... 12
   Particular Investigative Techniques........................................................................................... 12
   Persons Not on Trial .................................................................................................................. 13
   Creation and Use of Recordings ................................................................................................ 13
   Transcripts of Audio Recordings ............................................................................................... 13
   Searches and Seizures ................................................................................................................ 13
   The Defendant’s Testimony ...................................................................................................... 14
II. SUBSTANTIVE CHARGES ................................................................................................... 14
   The Indictment ........................................................................................................................... 14
   Counts Two and Three: Sex Trafficking of Minors ............................................................. 15
          First Element: Trafficking Act ....................................................................................... 16
          Second Element: Knowledge of the Victim’s Age and a Commercial Sex Act ............ 18
          Third Element: Interstate or Foreign Commerce ........................................................... 20
   Count Four: Sex Trafficking of a Minor, Including by Force, Threats of Force, Fraud,
   Coercion, or Any Combination of Such Means..................................................................... 22
          Second Element: Force, Threats of Force, Fraud, or Coercion ..................................... 23
   Aiding and Abetting .................................................................................................................. 27
   Count One: Conspiracy to Commit Sex Trafficking............................................................ 29
          First Element: Existence of the Conspiracy ................................................................... 29
          Second Element: Knowing and Willful Participation in the Conspiracy ...................... 30
          Liability for Acts and Declarations of Co-Conspirators ................................................ 32
   Venue ....................................................................................................................................... 33
   Timing of the Offenses .............................................................................................................. 34
III. CONCLUDING INSTRUCTIONS ........................................................................................ 35
   Selection of the Foreperson ....................................................................................................... 35
   Right to See Exhibits and Hear Testimony ............................................................................... 35
   Juror Note-Taking ..................................................................................................................... 36
                                                                         ii
Bias or Sympathy as Juror ......................................................................................................... 36
Duty to Deliberate ..................................................................................................................... 37
Return of the Verdict ................................................................................................................. 38
Closing Comments .................................................................................................................... 39




                                                                  iii
                                 I. GENERAL INTRODUCTORY CHARGES

        Members of the jury, you have now heard all of the evidence in the case. It is my duty at this

point to instruct you as to the law. My instructions to you will be in three parts.

        First, I will give you general instructions — for example, about your role as the jury, what you

can and cannot consider in your deliberations, and the burden of proof.

        Second, I will describe the law that you must apply to the facts as you find them to be established

by the evidence.

        Finally, I will give you some instructions for your deliberations.

        I am going to read my instructions to you. It is not my favorite way to communicate — and not

the most scintillating thing to listen to — but there is a need for precision, and it is important that I get

the words just right, and so that is why I will be reading.

        Because my instructions cover many points, I have given you a copy of my instructions to follow

along. Please limit yourself to following along; that is, do not read ahead in the instructions. If you find

it easier to listen and understand while you are following along with me, please do so. If you would

prefer, you can just listen and not follow along. Either way, you may take your copy of the instructions

with you into the jury room so you can consult it if you want to re-read any portion of the charge to

facilitate your deliberations.

        For now, listen carefully and try to concentrate on the substance of what I’m saying. You should

not single out any instruction as alone stating the law; rather, you should consider my instructions as a

whole when you retire to deliberate in the jury room.




                                                       1
Role of the Court and the Jury

        You, the members of the jury, are the sole and exclusive judges of the facts. You must weigh

and consider the evidence without regard to sympathy, prejudice, or passion for or against any party. It

is your duty to accept my instructions as to the law and to apply them to the facts as you determine them.

If either party has stated a legal principle differently from any that I state to you in my instructions, it is

my instructions that you must follow.



The Parties

        In reaching your verdict, you must remember that all parties stand equal before a jury in the

courts of the United States. The fact that the Government is a party and the prosecution is brought in the

name of the United States does not entitle the Government or its witnesses to any greater consideration

than that accorded to any other party. By the same token, you must give it no less deference. The

Government and the defendant, Hubert Dupigny, stand on equal footing before you.

        It would be improper for you to consider, in reaching your decision as to whether the

Government sustained its burden of proof, any personal feelings you may have about the defendant’s

race, national origin, religious beliefs, sex, or age. All persons are entitled to the same presumption of

innocence and the Government has the same burden of proof with respect to all persons.



Conduct of Counsel

        The personalities and the conduct of counsel are not in any way at issue. If you formed opinions

of any kind about any of the lawyers in the case, favorable or unfavorable, whether you approved or

disapproved of their behavior, those opinions should not enter into your deliberations.



                                                       2
       In addition, remember that it is the duty of a lawyer to object when the other side offers

testimony or other evidence that the lawyer believes is not properly admissible. Therefore, you should

draw no inference from the fact that there was an objection to any evidence. Nor should you draw any

inference from the fact that I sustained or overruled an objection. Simply because I have permitted

certain evidence to be introduced does not mean that I have decided on its importance or significance.

That is for you to decide.



Presumption of Innocence

       The defendant has pleaded not guilty to the charges against him. As a result of that plea of not

guilty, the burden is on the Government to prove guilt beyond a reasonable doubt. This burden never

shifts to a defendant for the simple reason that the law never imposes upon a defendant in a criminal

case the burden or duty of testifying, or calling any witness, or locating or producing any evidence.

       Furthermore, the law presumes the defendant to be innocent of the charges against him. The

presumption of innocence was in his favor when the trial began, continued in his favor throughout the

entire trial, remains with him even as I speak to you now, and persists in his favor during the course of

your deliberations in the jury room.



Proof Beyond a Reasonable Doubt

       The question that naturally arises is, “What is a reasonable doubt?” A reasonable doubt is a

doubt based on your reason, your judgment, your experience, and your common sense. It is a doubt that

a reasonable person has after carefully weighing all the evidence. It is a doubt founded in reason and

arising out of the evidence in the case — or the lack of evidence.



                                                     3
       Proof beyond a reasonable doubt does not mean proof beyond all possible doubt. It is

practically impossible for a person to be absolutely and completely convinced of any disputed fact that,

by its very nature, cannot be proved with mathematical certainty. The Government’s burden is to

establish guilt beyond a reasonable doubt, not all possible doubt.

       If, after a fair and impartial consideration of all the evidence, you can candidly and honestly say

that you do have an abiding belief of the defendant’s guilt, such a belief as a prudent person would be

willing to act upon in important matters in the personal affairs of his or her own life, then you have no

reasonable doubt, and under such circumstances it is your duty to convict. On the other hand, if, after a

fair and impartial consideration of all the evidence, you can candidly and honestly say that you are not

satisfied with the guilt of the defendant, that you do not have an abiding belief of the defendant’s guilt

— in other words, if you have such a doubt as would reasonably cause a prudent person to hesitate in

acting in matters of importance in his or her own affairs — then you have a reasonable doubt, and in that

circumstance it is your duty to acquit.



Direct and Circumstantial Evidence

       There are two types of evidence that you may properly use in deciding whether the defendant is

guilty or not guilty of the crimes with which he is charged.

       One type of evidence is called direct evidence. Direct evidence of a fact in issue is presented

when a witness testifies to that fact based on what he or she personally saw, heard, or otherwise

observed through the five senses. The second type of evidence is circumstantial evidence.

Circumstantial evidence is evidence that tends to prove a disputed fact indirectly by proof of other facts.

       There is a simple example of circumstantial evidence that is often used in this courthouse.

Assume that when you came into the courthouse this morning, the sun was shining and it was a nice day
                                                     4
outside. Also assume that the courtroom shades were drawn and you could not look outside. Assume

further that as you were sitting here, someone walked in with an umbrella that was dripping wet, and

then, a few moments later, somebody else walked in with a raincoat that was also dripping wet.

       Now, because you could not look outside the courtroom and you could not see whether it was

raining, you would have no direct evidence of that fact. But, on the combination of facts that I have

asked you to assume, it would be reasonable and logical for you to conclude that it was raining.

       That is all there is to circumstantial evidence. You infer on the basis of your reason, experience,

and common sense from one established fact the existence or the nonexistence of some other fact.

       The matter of drawing inferences from facts in evidence is not a matter of guesswork or

speculation. An inference is a logical, factual conclusion that you might reasonably draw from other

facts that have been proved.

       Many material facts, such as a person’s state of mind, are not easily proved by direct evidence.

Usually such facts are established by circumstantial evidence and the reasonable inferences you draw.

Circumstantial evidence may be given as much weight as direct evidence. The law makes no distinction

between direct and circumstantial evidence. The law simply requires that before convicting a defendant,

you must be satisfied of the defendant’s guilt beyond a reasonable doubt, based on all of the evidence in

the case.



What Is and What Is Not Evidence

       What, then, is the evidence in the case?

       The evidence in this case is (1) the sworn testimony of the witnesses, (2) the exhibits received

into evidence, and (3) any stipulations made by the parties. Anything else is not evidence. For example,

the questions posed to a witness are not evidence: It is the witnesses’ answers that are evidence, not the
                                                     5
questions. In addition, exhibits marked for identification but not admitted by me are not evidence, nor

are materials brought forth only to refresh a witness’s recollection. Moreover, testimony that has been

stricken or excluded by me is not evidence and may not be considered by you in rendering your verdict.

       Along these lines, we have, among the exhibits received in evidence, some documents that are

redacted. “Redacted” means that part of the document was taken out. You are to concern yourself only

with the part of the document that has been admitted into evidence. You should not consider any

possible reason why the other part of it has been deleted.

       Arguments by the advocates are also not evidence. What you heard during the opening

statements and summations is merely intended to help you understand the evidence and reach your

verdict. If your recollection of the facts differs from the lawyers’ statements, you should rely on your

recollection. If a lawyer made a statement during his or her opening or summation and you find that

there is no evidence to support the statement, you should disregard the statement.

       Finally, any statements that I may have made during the trial or during these instructions do not

constitute evidence. At times, I may have admonished a witness or directed a witness to be responsive

to questions or to keep his or her voice up. At times, I may have asked a question myself. Any

questions that I asked, or instructions that I gave, were intended only to clarify the presentation of

evidence and to bring out something that I thought might be unclear. You should draw no inference or

conclusion of any kind, favorable or unfavorable, with respect to any witness or any party in the case, by

reason of any comment, question, or instruction of mine. The rulings I have made during the trial and

these instructions are no indication of my views of what your decision should be. Nor should you infer

that I have any views as to the credibility of any witness, as to the weight of the evidence, or as to how

you should decide any issue that is before you. That is entirely your role.



                                                      6
Credibility of Witnesses

       How do you evaluate the credibility or believability of the witnesses? The answer is that you use

your common sense. There is no magic formula by which you can evaluate testimony. You may use the

same tests here that you use in your everyday life when evaluating statements made by others to you.

You may ask yourselves: Did the witness impress you as open, honest, and candid? How responsive

was the witness to the questions asked on direct examination and on cross-examination?

       If you find that a witness intentionally told a falsehood, that is always a matter of importance you

should weigh carefully. On the other hand, a witness may be inaccurate, contradictory, or even

untruthful in some respects and entirely believable and truthful in other respects. It is for you to

determine whether such inconsistencies are significant or inconsequential, and whether to accept or

reject all of the testimony of any witness, or to accept or reject only portions.

       You are not required to accept testimony even though the testimony is uncontradicted and the

witness’s testimony is not challenged. You may reject it because of the witness’s bearing or demeanor,

or because of the inherent improbability of the testimony, or for other reasons sufficient to you that the

testimony is not worthy of belief.

       In evaluating the credibility of the witnesses, you should take into account any evidence that a

witness may benefit in some way from the outcome of the case. Such an interest in the outcome creates

a motive to testify falsely and may sway a witness to testify in a way that advances his or her own

interests. Therefore, if you find that any witness whose testimony you are considering may have an

interest in the outcome of this trial, you should bear that factor in mind when evaluating the credibility

of his of her testimony, and accept it with great care.

       Keep in mind, though, that it does not automatically follow that testimony given by an interested

witness is to be disbelieved. There are many people who, no matter what their interest in the outcome of
                                                      7
the case may be, would not testify falsely. It is for you to decide, based on your own perceptions and

common sense, to what extent, if at all, the witness’s interest has affected his or her testimony.



Law Enforcement Witnesses

       You have heard testimony from law enforcement officers and other Government employees.

The fact that a witness is employed by the Government does not mean that the witness’s testimony is

necessarily deserving of more or less consideration or greater or lesser weight than that of any other

witness. It is your decision, after reviewing all the evidence, whether to accept or reject the testimony of

the witness and to give to that testimony whatever weight you find it deserves.



Cooperating Witnesses

       You have heard from a witness who testified that he was actually involved in committing certain

crimes with the defendant. You have heard that the witness pleaded guilty to charges arising out of

some of the same facts as in this case after entering into an agreement with the Government under which

he received benefits for cooperating with the Government and testifying in this case.

       The Government is permitted to present the testimony of someone who has received a benefit

from the Government in exchange for his testimony. Indeed, it is the law in federal courts that the

testimony of a single accomplice witness may be enough, in itself, for conviction if the jury believes that

the testimony establishes guilt beyond a reasonable doubt. Whether or not this testimony may have been

influenced by the government’s promise is for you to determine. You may give this testimony such

weight as you think it deserves.

       Experience will tell you that the Government frequently must rely on the testimony of witnesses

who admit to participating in committing crimes. It is also the case, however, that accomplice testimony
                                                     8
is of such nature that it must be scrutinized with great care and viewed with particular caution when you

decide how much of that testimony to believe. The possible interest an accomplice may have in

testifying is different from the interest of any other witness. It does not follow, however, that simply

because a person has admitted to participating in one or more crimes, that he is incapable of giving a

truthful version of what happened.

       Like the testimony of any other witness, accomplice witness testimony should be given such

weight as it deserves in light of the facts and circumstances before you, taking into account the witness’s

demeanor and candor, the strength and accuracy of his recollection, his background, and the extent to

which the testimony is or is not corroborated by other evidence in the case. You should ask yourselves

whether the so-called accomplice would benefit more by lying, or by telling the truth. Was his

testimony made up in any way because he believed or hoped that he would somehow receive favorable

treatment by testifying falsely? Or did he believe that his interests would be best served by testifying

truthfully? If you believe that the witness was motivated by hopes of personal gain, was the motivation

one that would cause him to lie, or was it one that would cause him to tell the truth? Did this motivation

color his testimony?

       If you find that the testimony was false, you should reject it. On the other hand, if, after a

cautious and careful examination of the witness’s testimony and demeanor, you are satisfied that the

witness told the truth, you should accept it as credible and act upon it accordingly.

       As with any witness, let me emphasize that the issue of credibility need not be decided in an all-

or-nothing fashion. Even if you find that a witness testified falsely in one part, you still may accept his

testimony in other parts, or you may disregard all of it. That is a determination entirely for you.

       You are to draw no conclusions or inferences of any kind about the guilt of the defendant on trial

from the fact that a prosecution witness pled guilty to similar charges. A witness’s decision to plead
                                                     9
guilty is a personal decision about his own guilt. It may not be used by you in any way as evidence

against or unfavorable to the defendant on trial here.

       Finally, I caution you that it is no concern of yours why the Government made an agreement

with a witness. Your sole concern is whether a witness has given truthful testimony here in this

courtroom before you. You should look at all the evidence in deciding what credence and what weight,

if any, you will want to give the testimony of a cooperating witness.



Preparation of Witnesses

       You have heard evidence during the trial that witnesses have discussed the facts of the case and

their testimony with the lawyers before the witnesses appeared in court. Although you may consider

that fact when you are evaluating a witness’s credibility, it is common for a witness to meet with

lawyers before testifying so that the witness can be aware of the subjects he or she will be questioned

about, focus on the subjects, and have the opportunity to review relevant exhibits before being

questioned about them. In fact, it would be unusual for a lawyer to call a witness without such

consultation. As always, the weight you give to the fact or the nature of the witness’s preparation for his

or her testimony and what inferences you draw from such preparation are matters completely within

your discretion.



Uncalled Witnesses

       There are people whose names you have heard during the course of the trial but who did not

appear here to testify. I instruct you that each party had an equal opportunity, or lack of opportunity, to

call any of these witnesses. Therefore, you should not draw any inferences or reach any conclusions as



                                                     10
to what they would have testified to had they been called. Their absence should not affect your

judgment in any way.

          You should, however, remember my instruction that the law does not impose on a defendant

in a criminal case the burden or duty of calling any witness or producing any evidence. The burden of

proof remains at all times with the Government.



Number of Witnesses and Uncontradicted Testimony

       The fact that one party called more witnesses does not mean that you should necessarily find the

facts in favor of the side offering the most witnesses. By the same token, you do not have to accept the

testimony of any witness who has not been contradicted or impeached, if you find the witness to be not

credible. You must decide which witnesses to believe and determine which facts are true. To do this,

you must look at all the evidence or lack of evidence, drawing upon your own common sense and

personal experience. After examining all the evidence, you may decide that the party calling the most

witnesses has not persuaded you because you do not believe its witnesses, or because you do believe the

fewer witnesses called by the other side. Again, you should also keep in mind that the burden of proof is

always on the Government. The defendant is not required to call any witnesses or offer any evidence,

since he is presumed to be innocent. On the other hand, the Government is not required to prove each

element of the offense by any particular number of witnesses. The testimony of a single witness may be

enough to convince you beyond a reasonable doubt of the existence of the elements of the charged

offenses — if you believe that the witness has truthfully and accurately related what he or she has told

you.




                                                    11
Stipulations

       Stipulations were entered into relating to various facts in this case. A stipulation is an agreement

between parties as to what certain facts were or what the testimony would be if certain people testified

before you. The stipulations are the same for your purposes as the presentation of live testimony. You

should consider the weight to be given such evidence just as you would any other evidence.



Limited Purpose Evidence

       If certain testimony or evidence was received for a limited purpose, you must follow the limiting

instructions I have given.



Charts and Summaries

       There was one summary chart admitted into evidence at trial. You should consider it as you

would any other evidence.



Particular Investigative Techniques

       You have heard reference to certain investigative techniques that were used or not used by the

Government in this case. There is no legal requirement that the Government prove its case through any

particular means. While you are to carefully consider the evidence adduced by the Government, you are

not to speculate as to why the Government used the techniques it did, or why it did not use other

techniques.




                                                    12
Persons Not on Trial

       You may not draw any inference, favorable or unfavorable, toward the Government or the

defendant from the fact that any person was not named as a defendant in this case, and you may not

speculate as to the reasons why other people are not on trial before you now. Those matters are wholly

outside your concern and have no bearing on your function as jurors in deciding the case before you.



Creation and Use of Recordings

       Audio recordings of various telephone calls and video recordings of certain incidents have been

admitted in evidence. I instruct you that the creation of these recordings was entirely lawful and that

these recordings were properly admitted in evidence. Of course, it is for you to decide what weight, if

any, to give to this evidence.



Transcripts of Audio Recordings

       The Government has been permitted to give you transcripts containing the Government’s

interpretation of what can be heard on audio recordings that have been received as evidence. Those

were given to you as an aid or guide to assist you in listening to the recordings. As I have told you, they

are not in and of themselves evidence. You alone should make your own interpretation of what appears

on the recordings based on what you heard. If you think you heard something differently than appeared

on the transcript, then what you heard is controlling.



Searches and Seizures

       You have heard testimony about evidence seized in various searches, including the search of

certain electronic devices. Evidence obtained from those searches was properly admitted in this case,
                                                    13
and may be properly considered by you. Indeed, such searches are entirely appropriate law enforcement

actions. Whether you approve or disapprove of how the evidence was obtained should not enter into

your deliberations, because I instruct you that the Government’s use of the evidence is lawful. You

must, therefore, regardless of your personal opinions, give this evidence full consideration along with all

the other evidence in the case in determining whether the Government has proved the Defendant’s guilt

beyond a reasonable doubt. Once again, however, it is for you to decide what weight, if any, to give to

this evidence.



The Defendant’s Testimony

       The defendant testified. You should treat this testimony just as you would the testimony of any

other witness.



                                     II. SUBSTANTIVE CHARGES

The Indictment

       The defendant is formally charged in an Indictment. As I instructed you at the outset of this

case, the Indictment is a charge or accusation. It is not evidence. The Indictment contains four charges,

or “counts,” against Hubert Dupigny. Each count accuses the defendant of committing a different crime.

You must, as a matter of law, consider each count, and you must return a separate verdict for each count

in which the defendant is charged.

       Count One charges that, from about August 2016 to about May 2017, Hubert Dupigny conspired

with others to engage in the sex trafficking of minor victims, including by force, threats of force, fraud,

coercion, or a combination of such means.



                                                     14
       Count Two charges that, from about August 2016 to about May 2017, Hubert Dupigny engaged

in sex trafficking of a minor victim, identified as Victim-1.

       Count Three charges that, from about August 2016 to about November 2016, Hubert Dupigny

engaged in sex trafficking of another minor victim, identified as Victim-2.

       Count Four charges that, from about November 2016 to about December 2016, Hubert Dupigny

engaged in sex trafficking of another minor victim, identified as Victim-3, including by force, threats of

force, fraud, coercion, or a combination of such means.

       Because I think it will make my instructions somewhat easier to follow, I am going to begin by

explaining Counts Two, Three, and Four, which charge the defendant with the substantive crime of sex

trafficking. Then I will explain Count One, which charges the defendant with conspiring to commit the

crime of sex trafficking.



Counts Two and Three: Sex Trafficking of Minors

       Each of Counts Two and Three charges the defendant with sex trafficking a minor.

       To find the defendant guilty of either Count Two or Three, you must find that the Government

has proved each of the following three elements beyond a reasonable doubt:

       First, the defendant either:

       (a) knowingly recruited, enticed, harbored, transported, provided, obtained, advertised,

           maintained, patronized, or solicited the victim at issue,

           or

       (b) knowingly benefitted, financially or by receiving anything of value, from participating in a

           venture that recruited, enticed, harbored, transported, provided, obtained, advertised,

           maintained, patronized, or solicited the victim at issue;
                                                     15
       Second, the defendant knew or (except as to the act of advertising) recklessly disregarded that

the victim at issue was under eighteen years of age and would be caused to engage in a commercial sex

act; and

       Third, the defendant’s conduct was in or affected interstate or foreign commerce.




       First Element: Trafficking Act

       There are two different ways for the Government to satisfy the first element. The first is by

proving beyond a reasonable doubt that the defendant knowingly engaged in one of the following acts:

recruiting, enticing, harboring, transporting, providing, obtaining, advertising, maintaining, patronizing,

or soliciting the victim at issue. The second way is by proving beyond a reasonable doubt that the

defendant knowingly took part in a venture that engaged in one of these trafficking activities and that the

defendant benefitted, financially or by receiving a thing of value, from the venture. The Government

does not have to prove that the defendant violated the statute both ways.

       With respect to your consideration of whether the defendant knowingly recruited, enticed,

harbored, transported, provided, obtained, advertised, maintained, patronized or solicited the victim at

issue, I instruct you to use the ordinary, everyday definitions of these terms. “Recruit” means to seek to

enroll. “Entice” means to attract, induce, or lure using hope or desire. “Harbor” means to give or afford

shelter to, such as in a house or other place. “Transport” means to take or convey from one place to

another. “Provide” means to furnish, supply, or make available. “Obtain” means to gain possession of

or acquire. “Advertise” means to publicize. “Maintain” means to keep in an existing state or support.

“Patronize” means to visit or obtain services in exchange for money. “Solicit” means to seek out.

       The second, or alternative, way to prove the first element of sex trafficking is for the

Government to show that there was a venture that engaged in recruiting, enticing, harboring,
                                                  16
transporting, providing, obtaining, advertising, maintaining, patronizing, or soliciting the victim at issue;

that the defendant knowingly participated in some way in that venture; and that the defendant knowingly

benefitted, financially or by receiving anything of value, from that venture.

       In considering whether the defendant participated in such a venture, I instruct you that a venture

is defined as “any group of two or more individuals associated in fact, whether or not as a legal entity.”

You may find that the defendant participated in a venture prohibited by the sex trafficking law if the

defendant took part in that venture in any way. The defendant may be, but need not be, responsible for

forming that venture. Likewise, the defendant need not be the organizer or main participant in the

venture and need not have participated throughout the length of the venture. It is enough if the

defendant took some part in the venture for any period of time while the venture was still ongoing, even

if the part he played was minor, and even if it did not relate to the actual recruiting, enticing, harboring,

transporting, providing, obtaining, advertising, maintaining, patronizing or soliciting of the victim at

issue for commercial sex.

       To benefit, financially or by receiving anything of value, from a venture, the defendant must

receive some form of profit, benefit, value, or advantage, no matter how minor or intangible, from the

venture.

       Of course, if you find that the defendant himself recruited, enticed, harbored, transported,

provided, obtained, maintained, advertised, patronized or solicited the victim at issue, you need not

consider whether or not the defendant benefitted from doing so.

       To satisfy the first element, the Government must prove that the defendant acted knowingly. An

act is done “knowingly” if it is done deliberately and purposely; that is, the defendant’s actions must

have been his conscious objective rather than a product of a mistake or accident, or mere negligence or

some other innocent reason.
                                                      17
        In deciding whether or not the first element of Counts Two and Three has been satisfied, you

need not all agree that the Government has proved the element the first way or the second way. Stated

differently, you need not all agree the defendant actually recruited, enticed, harbored, transported,

provided, obtained, advertised, maintained, patronized or solicited the victim at issue, or also all agree

that the defendant participated in a venture that did one of those things and benefitted thereby. You

need only agree that the Government has proved beyond a reasonable doubt that the defendant did one

or the other of these two alternatives.



        Second Element: Knowledge of the Victim’s Age and a Commercial Sex Act

        The second element of Counts Two and Three requires the Government to prove beyond a

reasonable doubt that the defendant knew or (except as to the act of advertising) recklessly disregarded

that the victim at issue was under the age of eighteen and would be caused to engage in a commercial

sex act.

        In determining whether the defendant knew that the victim was under the age of eighteen and

would be caused to engage in a commercial sex act, you should apply the definition of “knowingly” that

I previously explained to you.

        The phrase “recklessly disregarded” means deliberate indifference to facts that, if considered and

weighed in a reasonable manner, indicate the highest probability that another fact exists. For example,

in order to prove beyond a reasonable doubt that the defendant “recklessly disregarded” the fact that the

victim was under eighteen years of age, the Government must prove that the defendant deliberately

closed his eyes to what would otherwise have been obvious to him. No one can avoid responsibility for

a crime by deliberately ignoring what is obvious. A finding beyond a reasonable doubt of the intent of

the defendant to avoid knowledge or enlightenment would permit you to find that this element has been
                                                     18
satisfied. Stated another way, a person’s reckless disregard of a particular fact may be shown by proof

of deliberate or intentional ignorance or deliberate or intentional blindness to the existence of that fact.

         I instruct you, however, that if you determine that the defendant only “advertised” the victim at

issue, you must find that the defendant acted knowingly — in other words, that he knew that the person

he advertised was under the age of eighteen. For this means of violating the sex trafficking statute, and

for this means only, reckless disregard is insufficient.

         Finally, if you find that the defendant recruited, enticed, harbored, transported, provided,

obtained, advertised, maintained, patronized or solicited the victim at issue — but not if you find only

that the defendant benefitted from participation in a venture that did such things — the Government may

satisfy the knowledge element in a third way: by proving that the defendant had a reasonable

opportunity to observe the victim at issue. That is, if you find the defendant personally committed a

trafficking act as to the victim at issue, the Government need not prove that the defendant knew that the

victim had not attained the age of eighteen years so long as the Government proves that the defendant

had a reasonable opportunity to observe the victim. When considering whether the defendant had a

reasonable opportunity to observe a victim, you should use the ordinary everyday definitions of these

terms.

         To be clear, however, if you find only that the defendant benefitted from participation in a

venture that engaged in sex trafficking — not that he himself recruited, enticed, harbored, transported,

provided, obtained, advertised, maintained, patronized, or solicited the victim at issue — a reasonable

opportunity to observe the victim is not sufficient. In that case, the Government must show that the

defendant had actual knowledge that the victim at issue was less than eighteen years of age or (except as

to the act of advertising) recklessly disregarded the fact that the victim at issue was less than eighteen

years of age.
                                                      19
       So to summarize, as to the victim’s age, the Government can satisfy its burden of proof by

proving beyond a reasonable doubt one of the following: (1) that the defendant actually knew that the

victim at issue was under the age of eighteen; (2) except as to the act of advertising, that the defendant

was in reckless disregard of the fact that the victim at issue was under the age of eighteen; or (3) if the

defendant himself recruited, enticed, harbored, transported, provided, obtained, advertised, maintained,

patronized, or solicited the victim at issue, that the defendant had a reasonable opportunity to observe

the victim.

       The second element of Counts Two and Three also requires the Government to prove beyond a

reasonable doubt that the defendant knew or (except as to the act of advertising) recklessly disregarded

that the victim at issue would be caused to engage in a commercial sex act. A “commercial sex act” is

any sex act on account of which anything of value is given to or received by any person. To find that

this requirement is satisfied, you need not find that the victim actually performed a commercial sex act

as long as the Government proved that the defendant knew or (except as to the act of advertising)

recklessly disregarded that the victim would be caused to engaged in a commercial sex act when he (1)

recruited, enticed, harbored, transported, provided, obtained, maintained, advertised, patronized, or

solicited the victim at issue, or (2) participated in a venture that did so and benefitted from it.



       Third Element: Interstate or Foreign Commerce

       To satisfy the third and final element of Counts Two and Three, the Government must prove

beyond a reasonable doubt that the defendant’s sex trafficking activities were in interstate or foreign

commerce or affected interstate or foreign commerce. The Government need not prove that the

activities both were in interstate or foreign commerce and affected interstate or foreign commerce.



                                                      20
       The term “interstate commerce” means the movement of goods, services, money and individuals

from one State to another State. The term “State” includes a State of the United States and the District

of Columbia.

       The term “foreign commerce” means the movement of goods, services, money and individuals

from one country to another country. I instruct you that the Netherlands is a foreign country.

       To satisfy this element, the Government must prove that the defendant’s conduct affected

interstate or foreign commerce in any way, no matter how minimal. The Government need not prove

that the defendant was transported across a state line or foreign border. If you find beyond a reasonable

doubt that the defendant’s recruitment, enticement, harboring, transportation, providing, obtaining,

advertising, maintaining, patronizing, or soliciting of a person knowing that she would be caused to

engage in commercial sex acts, or his participation in a venture that undertook such a trafficking act,

was economic in nature and involved the crossing of state lines or a foreign border, or was economic in

nature and otherwise affected the flow of money to any degree across state lines or a foreign border,

however minimal, you may find that the interstate or foreign commerce requirement of the offense of

sex trafficking of a minor has been satisfied.

       In determining whether the defendant’s conduct “affected interstate or foreign commerce,” you

may consider whether the defendant used means, instrumentalities, or facilities of interstate or foreign

commerce. A facility of interstate or foreign commerce is a thing, tool, or device that is involved in

interstate or foreign commerce. Cell phones and the Internet are both means, facilities, or

instrumentalities of interstate or foreign commerce.

        Finally, it is not necessary for the Government to prove that the defendant knew his conduct was

in or affecting interstate or foreign commerce.



                                                    21
       Consent Is Not a Relevant to Counts Two and Three

       Finally, as I instructed you at the beginning of trial, with respect to Counts Two and Three, it is

not relevant whether a minor victim was a willing participant in performing commercial sex acts.

Consent by a minor is not a defense to Count Two or Three.



Count Four: Sex Trafficking of a Minor, Including by Force, Threats of Force, Fraud, Coercion,

or Any Combination of Such Means

       Count Four of the Indictment charges the defendant with sex trafficking of a minor, including by

force, threats of force, fraud, coercion, or any combination of such means. To find the defendant guilty

of Count Four, you must find that the Government has proved each of the following three elements

beyond a reasonable doubt with respect to the victim, who is identified in the Indictment as Victim-3:

       First, the defendant either:

       (a) knowingly recruited, enticed, harbored, transported, provided, obtained, advertised,

           maintained, patronized, or solicited the victim at issue,

           or

       (b) knowingly benefitted, financially or by receiving anything of value, from participating in a

           venture that recruited, enticed, harbored, transported, provided, obtained, advertised,

           maintained, patronized or solicited the victim at issue;

       Second, the defendant either:

       (a) knew or (except as to the act of advertising) recklessly disregarded the fact that the victim

           was under the age of eighteen and would be caused to engage in a commercial sex act;

           or



                                                    22
       (b) knew or (except as to the act of advertising) recklessly disregarded the fact that force, threats

           of force, fraud, or coercion, or any combination of such means, would be used to cause the

           victim to engage in a commercial sex act; and

       Third, the defendant’s conduct was in or affected interstate or foreign commerce.

       The first and third elements of Count Four are the same as the first and third elements of Counts

Two and Three; as to those two elements, you should apply the instructions I gave you earlier. The

second element of Count Four, however, is different.



       Second Element: Force, Threats of Force, Fraud, or Coercion

       The second element of Count Four requires the Government to prove beyond a reasonable doubt

either (1) that the defendant knew or (except as to the act of advertising) recklessly disregarded that the

victim was under the age of eighteen and would be caused to engage in a commercial sex act or (2) that

the defendant knew or (except as to the act of advertising) recklessly disregarded that force, threats of

force, fraud, or coercion, or any combination of such means, would be used to cause the victim to

engage in a commercial sex act.

       With respect to Count Four — and Count Four only — the Indictment alleges that the defendant

knew or recklessly disregarded both of these facts, and you should thus consider whether the defendant

knew or recklessly disregarded both of these facts. The Government, however, does not need to

establish both; it need only prove that the defendant knew or recklessly disregarded either one of these

facts. But for the Government to meet its burden on this element, you must unanimously agree not only

that the defendant knew or recklessly disregarded one of these sets of facts, but also which one. If you

cannot unanimously agree as to which of the sets of facts the defendant knew or recklessly disregarded,

then you must find the defendant not guilty as to Count Four.
                                                     23
       In determining whether the defendant knew or (except as to the act of advertising) recklessly

disregarded that the victim was under the age of eighteen and would be caused to engage in a

commercial sex act, please apply the instructions that I gave to you with respect to Counts Two and

Three. So too, you should apply here the definition of “commercial sex act” that I gave you earlier with

respect to Counts Two and Three.

       In determining whether the defendant knew or (except as to the act of advertising) recklessly

disregarded that force, threats of force, fraud, or coercion, or any combination of such means, were used

to cause the victim to engage in a commercial sex act, please use the following definitions and

instructions.

       The term “force” means any form of power, violence, or physical pressure directed against

another person.

       The term “threat” means a serious statement expressing an intention to inflict harm, at once or in

the future, as distinguished from idle or careless talk, exaggeration, or something said in a joking

manner. For a statement to be a threat, the statement must have been made under such circumstances

that a reasonable person who heard or read the statement would understand it as a serious expression of

an intent to cause harm. In addition, the defendant must have made the statement intending it to be a

threat, or with the knowledge that the statement would be viewed as a threat.

       The term “fraud” means that the defendant knowingly made a misstatement or omission of a

material fact to entice the victim. A material fact is one that would reasonably be expected to be of

concern to a reasonable person in relying upon the representation or statement in making a decision.

       The term “coercion” has three meanings. It means any threat of serious harm to or physical

restraint against any person; or, any scheme, plan, or pattern intended to cause a person to believe that



                                                    24
failure to perform an act would result in serious harm to or physical restraint against any person; or, any

abuse or threatened abuse of law or the legal process.

       The term “serious harm” means any harm, whether physical or nonphysical, including

psychological, financial, or reputational harm, that is sufficiently serious, under all the surrounding

circumstances, to compel a reasonable person of the same background and in the same situation as the

trafficked person to perform or continue performing commercial sexual activity in order to avoid

incurring that harm.

       “Abuse or threatened abuse of law or legal process,” means the use or threatened use of a law or

legal process, whether administrative, civil, or criminal, in any manner or for any purpose for which the

law was not designed, in order to exert pressure on another person to cause that person to take some

action or refrain from taking some action.

       If you find that any of these prohibited means was used — or any combination of these means —

you must then determine whether such use was sufficient to cause the victim to engage in a commercial

sex act against her will. In making that determination, you may consider the special vulnerabilities, if

any, of the victim. By this, I mean that you may consider any aspect of the victim’s age, background,

station in life, physical or mental condition, experience or education, or any inequalities between her and

the defendant.

       In addition, you may consider the cumulative effect of the conduct of a defendant on the victim.

The Government does not need to link any specific commercial sex act to any particular threat made, or

any particular action taken, or any particular act of fraud or deception on the part of the defendant. If the

defendant’s use of force, threats of force, fraud, or coercion, or any combination thereof, was sufficient

to give rise to a climate of fear that would compel a reasonable person in the victim’s situation to

comply with the defendant’s demands, in light of the totality of the defendant’s conduct, the surrounding
                                                     25
circumstances, and any vulnerabilities of the victim, then you likewise may find that the second element

has been met.

       The Government also need not prove physical restraint — such as the use of chains, barbed wire,

or locked doors — in order to establish the offense of sex trafficking. The fact that the victim may have

had an opportunity to escape is irrelevant if a defendant placed her in fear of leaving or created

circumstances such that she did not reasonably believe she could leave. A victim is under no affirmative

duty to try to escape.

       If there is just one instance in which the defendant used force, threats of force, fraud, or coercion

to cause the victim to perform commercial sex acts, that is sufficient. The victim does not need to have

been subjected to force, threats of force, fraud, or coercion for the entirety of the period in which she

engaged in commercial sex acts for the defendant. Thus, the fact that a person may have initially

acquiesced or agreed to perform a commercial sex act does not preclude a finding that the person was

later compelled to engage in prostitution through the use of force, threats of force, fraud, or coercion.

For example, if a victim willingly engaged in an act of prostitution, then later wanted to withdraw but

was compelled to continue to perform acts of prostitution through force, threats of force, fraud, or

coercion, then you may find that her later acts of prostitution were compelled by force, threats of force,

fraud, or coercion.

       Further, whether a person is paid or is able to keep some of her earnings is not determinative of

the question of whether that person has been compelled to engage in sex trafficking. In other words, if a

person is compelled to engage in a commercial sex act through force, threats of force, fraud, or coercion,

such service is involuntary even if she is paid or compensated for the work.




                                                     26
       Relevance of Consent to Count Four

       Again, a minor’s consent is not a defense to the charge of sex trafficking a minor. Thus, in

deciding whether the Government proved beyond a reasonable doubt that the defendant knew or (except

as to the act of advertising) recklessly disregarded that Victim 3 was under the age of eighteen and

would be caused to engage in a commercial sex act, it is irrelevant whether Victim 3 consented to

engaging in commercial sex acts.

       By contrast, with respect to whether the defendant knew or recklessly disregarded that force,

threats of force, fraud, or coercion, or any combination of such means, would be used to cause the victim

to engage in a commercial sex act, the alleged victim’s consent is a defense. That means that, if you

find that Victim 3 consented to engaging in all the commercial sex acts at issue, you may not find the

defendant guilty of Count Four on that theory.



Aiding and Abetting

       In connection with the substantive crimes charged in Counts Two through Four, the defendant

also is charged with aiding and abetting the commission of this crime. The defendant therefore can be

convicted either if he committed the crime himself or if another person committed the crime and the

defendant aided and abetted that person to commit the crime. In other words, it is not necessary for the

Government to show that the defendant himself physically committed the crime charged in order for you

to find them guilty. This is because a person who aids, abets, counsels, commands, induces, or procures

the commission of a crime is just as guilty of that offense as if he committed it himself.

       Accordingly, you may find the defendant guilty of the offenses charged in Counts Two through

Four if you find beyond a reasonable doubt that the Government has proved that another person actually



                                                    27
committed the offense with which the defendant is charged, and that the defendant aided, abetted,

counseled, commanded, induced, or procured that person to commit the crime.

       To aid or abet another to commit a crime, it is necessary that the Government prove beyond a

reasonable doubt that a defendant willfully and knowingly associated himself in some way with the

crime committed by the other person and willfully and knowingly sought by some act to help the crime

succeed. In other words, an aider and abettor must know that the crime is being committed and act in a

way that is intended to bring about the success of the criminal venture.

       Let me caution you that the mere presence of the defendant where a crime is being committed,

even when coupled with knowledge by the defendant that a crime is being committed, or merely

associating with others who were committing a crime, is not sufficient to make the defendant guilty

under this approach of aiding and abetting. Such a defendant would be guilty under this approach of

aiding and abetting only if, in addition to knowing of the criminal activity, he actually took actions

intended to help it succeed.

       To determine whether the defendant aided or abetted the commission of the crime with which he

is charged, ask yourself these questions:

       1.      Did he participate in the crime charged as something he wished to bring about?

       2.      Did he knowingly associate himself with the criminal venture?

       3.      Did he seek by his actions to make the criminal venture succeed?

       If he did, then the defendant is an aider and abettor, and therefore guilty of the offense. If, on the

other hand, your answer to any of these questions is “no,” then the defendant is not an aider and abettor,

and you must find him not guilty under that theory.




                                                      28
Count One: Conspiracy to Commit Sex Trafficking

       Now I will go back to Count One. Count One charges the defendant with knowingly and

willfully participating in a conspiracy, from about August 2016 to about May 2017, to commit the crime

of sex trafficking.

       In order to meet its burden of proving that the defendant is guilty of the sex trafficking

conspiracy charged in Count One of the Indictment, the Government must prove beyond a reasonable

doubt the following two elements:

       First, the existence of the conspiracy charged — that is, the existence of an agreement or

understanding to violate the laws of the United States that make it a crime to commit sex trafficking; and

       Second, that the defendant knowingly and willfully became a member of the conspiracy.

       Now let me elaborate on these elements.



       First Element: Existence of the Conspiracy

       The first element that the Government must prove beyond a reasonable doubt to establish the

offense of conspiracy is the existence of a conspiracy. What is a conspiracy? A conspiracy is a kind of

criminal partnership — an agreement between two or more persons to join together to accomplish some

unlawful purpose. As I mentioned just a moment ago, in this case, the unlawful purpose alleged to have

been the object of the conspiracy was the substantive crime of sex trafficking — that is, the crime

charges in Counts Two, Three, and Four.

       To show a conspiracy, the Government is not required to show that two or more persons sat

around a table and entered into a solemn pact, orally or in writing, stating that they had formed a

conspiracy to violate the law and spelling out all the details. Common sense tells you that when people

agree to enter into a criminal conspiracy, much is left to an unexpressed understanding. Instead, the
                                                    29
evidence must show that two or more persons, in some way or manner, either explicitly or implicitly,

came to an understanding to violate the law and to accomplish an unlawful plan.

       In determining whether there has been an unlawful agreement as alleged in the Indictment, you

may consider the actions of all the alleged co-conspirators that were taken to carry out the apparent

criminal purpose. Often, the only evidence that is available with respect to the existence of a conspiracy

is evidence of conduct by the alleged individual co-conspirators. When taken all together and

considered as a whole, that conduct may warrant the inference that a conspiracy existed.

       Keep in mind that conspiracy is an entirely separate and different offense from the substantive

crime that was the objective of the conspiracy. Indeed, you may find a defendant guilty of the crime of

conspiracy even if you find that the substantive crime was never committed. Of course, if a defendant

participates in a conspiracy and the substantive crime that was the object of the conspiracy was in fact

committed, the defendant may be guilty of both. The point simply is that the objective of the conspiracy

need not have been actually been accomplished for a conspiracy to exist.



       Second Element: Knowing and Willful Participation in the Conspiracy

       If you conclude that the Government has proved beyond a reasonable doubt that the conspiracy

alleged in Count One existed, then you must answer the second question: whether the defendant

participated in the conspiracy with knowledge of its unlawful purposes and in furtherance of its unlawful

objectives.

       The Government must prove beyond a reasonable doubt that the defendant willfully and

knowingly entered into the conspiracy with criminal intent — that is, with a purpose to violate the law

— and that the defendant agreed to take part in the conspiracy to promote and cooperate in its unlawful

objectives.
                                                    30
       The terms “willfully” and “knowingly” are intended to ensure that if you find that the defendant

did join the conspiracy, you may not find the defendant guilty unless you also conclude beyond a

reasonable doubt that, in doing so, the defendant knew what he was doing; in other words, that he took

the actions in question deliberately and voluntarily.

       An act is done “knowingly” and “willfully” if it is done deliberately and purposefully; that is, the

defendant’s acts must have been the product of his conscious objective rather than the product of force,

mistake, accident, mere negligence, or some other innocent reason.

       It is not necessary for the Government to show that the defendant was fully informed as to all the

details of the conspiracy in order for you to infer knowledge on his part. It is not even necessary for the

defendant to know every other member of the conspiracy.

       In addition, the duration and extent of the defendant’s participation has no bearing on the issue of

his guilt. He need not have joined the conspiracy at the outset. The defendant may have joined it for

any purpose at any time in its progress, and he will be held responsible for all that was done before he

joined and all that was done during the conspiracy’s existence while he was a member. Each member of

a conspiracy may perform separate and distinct acts and may perform them at different times. Some

conspirators may play major roles, while others play minor roles in the scheme. An equal role is not

what the law requires.

       However, I want to caution you that a person’s mere association with a member of the

conspiracy does not make that person a member of the conspiracy, even when that association is coupled

with knowledge that a conspiracy is taking place. A person may know, be friendly with, or be related to

a conspirator, without being a member of the conspiracy. Mere presence at the scene of a crime, even

coupled with knowledge that a crime is taking place, is not sufficient to support a conviction. Moreover,

the fact that the acts of a defendant, without knowledge, merely happen to further the purposes or
                                                    31
objectives of the conspiracy, does not make that defendant a member. More is required under the law:

The defendant must have participated with knowledge of at least some of the purposes or objectives of

the conspiracy and with the intention of aiding in the accomplishment of those unlawful ends.

       Ultimately, knowledge and intent are matters of inference from the proved facts. Science has not

yet devised a manner of looking into a person’s mind and knowing what that person is thinking.

However, you do have before you the evidence of certain acts and conversations alleged to have taken

place involving the defendant or in his presence. You may consider this evidence in determining

whether the Government has proved beyond a reasonable doubt the defendant’s knowledge of the

unlawful purposes of the conspiracy.



       Liability for Acts and Declarations of Co-Conspirators

       You heard evidence concerning the acts and statements of people other than the defendant

because these acts and statements were committed or made by persons who, the Government charges,

were also confederates or co-conspirators of the defendant.

       The reason for allowing this evidence to be received against the defendant has to do in part with

the nature of the crime of conspiracy. A conspiracy is often referred to as a partnership in crime, and as

in other types of partnerships, when people enter into a conspiracy to accomplish an unlawful end, each

and every member becomes an agent for the other conspirators in carrying out the conspiracy.

       Therefore, the reasonably foreseeable acts or statements of any member of the conspiracy,

committed in furtherance of the common purpose of the conspiracy, are deemed, under the law, to be the

acts or statements of all of the members, and all of the members are responsible for such acts or

statements.



                                                    32
        If you find, beyond a reasonable doubt, that the defendant was a member of the conspiracy

charged in the Indictment, then any acts done or statements made in furtherance of the conspiracy by a

person also found by you to have been a member of the same conspiracy may be considered against the

defendant. This is so even if such acts were committed or such statements were made in the defendant’s

absence, and without his knowledge.

        However, before you may consider the acts or statements of a co-conspirator in deciding the guilt

of the defendant, you must first determine that the acts were committed or statements were made during

the existence, and in furtherance, of the unlawful scheme. If the acts were done or the statements were

made by someone whom you do not find to have been a member of the conspiracy, or if they were not in

furtherance of the conspiracy, they may not be considered by you in deciding whether the defendant is

guilty or not guilty.



Venue

        In addition to all of the elements that I have described for you, in order to convict the defendant

of each count in the Indictment, you must also decide whether any act in furtherance of the count

occurred within the Southern District of New York. I instruct you that the Southern District of New

York includes Manhattan, the Bronx, Westchester, Rockland, Putnam, Dutchess, Orange, and Sullivan

Counties. I further instruct you that Rikers Island is in the Southern District of New York.

        The Government need not prove that the entirety of the charged crime was committed in the

Southern District of New York or that the defendant was present here. It is sufficient to satisfy the

venue requirement if any act in furtherance of the crime charged occurred within the Southern District of

New York, and it was reasonably foreseeable to the defendant that the act would take place in the

Southern District of New York. In the case of Count One, the conspiracy charge, the Government has
                                                     33
satisfied its venue obligations if you conclude that either the unlawful agreement or an overt act took

place in this District. An overt act is an act performed to effect or bring about the object of a conspiracy.

An overt act need not be criminal in nature, but it must be done in furtherance of the object of the

conspiracy.

       I should note that on this issue — and this issue alone — the Government need not prove venue

beyond a reasonable doubt, but only by a mere preponderance of the evidence. Thus, the Government

has satisfied its venue obligations as to a count if you conclude that it is more likely than not that any act

in furtherance of crime charged in that count occurred in the Southern District of New York and that it

was reasonably foreseeable to the defendant that the act would take place in the Southern District of

New York. By contrast, if you find that the Government failed to prove venue by a preponderance of

the evidence with regard to any count, then you must acquit the defendant of that count.



Timing of the Offenses

       With respect to the dates set forth in the Indictment, it is sufficient if you find that the charged

conduct that you are considering occurred around the dates set forth in the Indictment.

       This is also a good opportunity to instruct you that it does not matter if a specific event or

transaction is alleged to have occurred on or about a certain date, and the evidence indicates that in fact

it occurred on another date. The law requires only a substantial similarity between the dates alleged in

the Indictment and the dates established by the testimony and other evidence.




                                                     34
                                 III. CONCLUDING INSTRUCTIONS

Selection of the Foreperson

       In a few minutes, you are going to go into the jury room and begin your deliberations. Your first

task will be to select a foreperson. The foreperson has no greater voice or authority than any other juror

but is the person who will communicate with me when questions arise and when you have reached a

verdict and who will be asked in open court to state what your verdict is. Notes should be signed by the

foreperson and should include the date and time they were sent. They should also be as clear and

precise as possible. Any notes from the jury will become part of the record in this case. So please be as

clear and specific as you can be in any notes that you send. Do not tell me or anyone else how the jury

stands on any issue until after a unanimous verdict is reached.



Right to See Exhibits and Hear Testimony

       All of the exhibits will be given to you near the start of deliberations. That includes the audio

and video recordings and the computer spreadsheets that have been admitted into evidence, all of which

have been loaded onto an otherwise empty laptop computer for you to take with you.

       If you prefer to listen to or view any evidence here in the courtroom or if you want any of the

testimony read back to you, you may also request that. Keep in mind that if you ask for testimony,

however, the court reporter must search through her notes, the parties must agree on what portions of

testimony may be called for, and if they disagree I must resolve those disagreements. That can be a

time-consuming process. So please try to be as specific as you possibly can in requesting portions of the

testimony, if you do.




                                                    35
        Again, your requests for testimony — in fact, any communication with the Court — should be

made to me in writing, signed by your foreperson with the date and time, and given to one of the Court

Security Officers.



Juror Note-Taking

        If any one of you took notes during the course of the trial, you should not show your notes to, or

discuss your notes with, any other jurors during your deliberations. Any notes you have taken are to be

used solely to assist you. The fact that a particular juror has taken notes entitles that juror’s views to no

greater weight than those of any other juror. Finally, your notes are not to substitute for your

recollection of the evidence in the case. If, during your deliberations, you have any doubt as to any of

the testimony, you may — as I just told you — request that the official trial transcript that has been

made of these proceedings be read back to you.



Bias or Sympathy as Juror

        All of us, no matter how hard we try, tend to look at others and weigh what they have to say

through the lens of our own experience and background. We each have a tendency to stereotype others

and make assumptions about them. Often, we see life and evaluate evidence through a clouded filter

that tends to favor those like ourselves. You must do the best you can to put aside such stereotypes, for

all litigants and witnesses are entitled to a level playing field.

        Indeed, under your oath as jurors, you are not to be swayed by bias or sympathy. You are to be

guided solely by the evidence in this case, and as you sift through the evidence, the crucial question that

you must ask yourselves for each count is: Has the Government proved each element beyond a

reasonable doubt?
                                                       36
        It is for you and you alone to decide whether the Government has proved that the defendant is

guilty of the crimes charged, solely on the basis of the evidence and subject to the law as I have

instructed you.

        It must be clear to you that once you let prejudice, bias, or sympathy interfere with your thinking,

there is a risk that you will not arrive at a true and just verdict.

        If you have a reasonable doubt as to the defendant’s guilt with respect to a particular count, then

you must render a verdict of acquittal on that particular count. On the other hand, if you should find that

the Government has met its burden of proving the guilt of the defendant beyond a reasonable doubt with

respect to a particular count, then you should not hesitate because of sympathy or any other reason to

render a verdict of guilty on that count.

        I also caution you that, under your oath as jurors, you cannot allow to enter into your

deliberations any consideration of the punishment that may be imposed upon the defendant if he is

convicted. The duty of imposing a sentence in the event of conviction rests exclusively with the Court,

and the issue of punishment may not affect your deliberations as to whether the Government has proved

the defendant’s guilt beyond a reasonable doubt.



Duty to Deliberate

        The most important part of this case, members of the jury, is the part that you as jurors are now

about to play as you deliberate on the issues of fact. I know you will try the issues that have been

presented to you according to the oath that you have taken as jurors. In that oath you promised that you

would well and truly try the issues joined in this case and a true verdict render.

        As you deliberate, please listen to the opinions of your fellow jurors, and ask for an opportunity

to express your own views. Every juror should be heard. No one juror should hold the center stage in
                                                       37
the jury room and no one juror should control or monopolize the deliberations. If, after listening to your

fellow jurors and if, after stating your own view, you become convinced that your view is wrong, do not

hesitate because of stubbornness or pride to change your view. On the other hand, do not surrender your

honest convictions and beliefs solely because of the opinions of your fellow jurors or because you are

outnumbered.

       Your verdict must be unanimous. If at any time you are not in agreement, you are instructed that

you are not to reveal the standing of the jurors, that is, the split of the vote, to anyone, including me, at

any time during your deliberations.



Return of the Verdict

       We have prepared a Verdict Form for you to use in recording your decisions, a copy of which is

attached to these instructions. Do not write on your individual copies of the Verdict Form. Ms.

Smallman will give the official Verdict Form to Juror Number One, who should give it to the foreperson

after the foreperson has been selected.

       As you will see, for Counts One, Two, and Three, the Verdict Form asks you to indicate simply

whether you find the defendant guilty or not guilty. For Count Four, the Verdict Form asks two

questions. You should answer both of these questions.

       You should draw no inference from the questions on the Verdict Form as to what your verdict

should be. The questions are not to be taken as any indication that I have any opinion as to how they

should be answered.

       After you have reached a verdict, the foreperson should fill in the Verdict Form and note the date

and time, and you should all sign the Verdict Form. The foreperson should then give a note — not the

Verdict Form itself — to the Court Security Officer outside your door stating that you have reached a
                                                      38
verdict. Do not specify what the verdict is in your note. Instead, the foreperson should retain the

Verdict Form and hand it to me in open court when I ask for it.

        I will stress again that each of you must be in agreement with the verdict that is announced in

court. Once your verdict is announced by your foreperson in open court and officially recorded, it

cannot ordinarily be revoked.



Closing Comments

        Finally, I say this, not because I think it is necessary, but because it is the custom in this

courthouse to say it: You should treat each other with courtesy and respect during your deliberations.

        All litigants stand equal in this room. All litigants stand equal before the bar of justice. All

litigants stand equal before you. Your duty is to decide between these parties fairly and impartially, and

to see that justice is done.

        Under your oath as jurors, you are not to be swayed by sympathy. You should be guided solely

by the evidence presented during the trial and the law as I gave it to you, without regard to the

consequences of your decision. You have been chosen to try the issues of fact and reach a verdict on the

basis of the evidence or lack of evidence. If you let sympathy interfere with your clear thinking, there is

a risk that you will not arrive at a just verdict. You must make a fair and impartial decision so that you

will arrive at the just verdict.

        Members of the jury, I ask your patience for a few moments longer. It is necessary for me to

spend a few moments with the lawyers and the court reporter at the side bar. I will ask you to remain

patiently in the jury box, without speaking to each other, and we will return in just a moment to submit

the case to you. Thank you.



                                                      39
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :   S1 18 Cr. 528 (JMF)
                  -v-                                                  :
                                                                       :
HUBERT DUPIGNY,                                                        :    VERDICT FORM
                                                                       :
                                      Defendant.                       :
                                                                       :
---------------------------------------------------------------------- X

                                         All Answers Must Be Unanimous

Count One: Conspiracy to Commit Sex Trafficking

        Guilty _______                      Not Guilty _______

Count Two: Sex Trafficking of a Minor (Victim 1)

        Guilty _______                      Not Guilty _______

Count Three: Sex Trafficking of a Minor (Victim 2)

        Guilty _______                      Not Guilty _______

Count Four: Sex Trafficking of Victim 3

    Please answer both of the following two questions:

    1. Do you unanimously find that the Government has proved beyond a reasonable doubt that the
       defendant, Hubert Dupigny, is guilty of committing the crime charged in Count Four of the
       Indictment, knowing or (except as to the act of advertising) in reckless disregard of the fact that
       Victim 3 had not attained the age of 18 years or (if you find that the defendant committed a
       trafficking act) that the defendant had a reasonable opportunity to observe Victim 3?

        Yes _______                         No _______

    2. Do you unanimously find that the Government has proved beyond a reasonable doubt that the
       defendant, Hubert Dupigny, is guilty of committing the crime charged in Count Four of the
       Indictment, knowing or (except as to the act of advertising) in reckless disregard of the fact that
       force, threats of force, fraud, coercion, or any combination of such means would be used to
       cause Victim 3 to engage in a commercial sex act?

        Yes _______                         No _______

  Once you have answered all questions, please sign on the next page and write the date and time.
      _________________________          _________________________
      Foreperson

      _________________________          _________________________

      _________________________          _________________________

      _________________________          _________________________

      _________________________          _________________________

      _________________________          _________________________

Date and Time:             ____________________


   Once you have signed the Verdict Form, please give a note — NOT the Verdict Form itself —
              to the Court Security Officer stating that you have reached a verdict.




                                              2
COURT EXHIBIT 3
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :   18 Cr. 528-1 (JMF)
                                                                       :
HUBERT DUPIGNY,                                                        :      VOIR DIRE
                                                                       :
                                      Defendant.                       :
                                                                       :
---------------------------------------------------------------------- X


JESSE M. FURMAN, United States District Judge:



              PLEASE DO NOT READ FURTHER OR WRITE ANYTHING ON

           THIS QUESTIONNAIRE UNTIL THE JUDGE TELLS YOU TO DO SO
       When directed to do so, please indicate if your answer to any of the following questions

is “yes” by circling the number of that question. If your answer to a question is “no,” you should

not do anything. Do not write your name or make any other marks on the questionnaire; the only

marks you should make are circles around the questions for which the answer is “yes.” If, when

asked about a “yes” answer, you prefer not to elaborate in open court, please say so.



A.     General Questions

       1.       As I noted, this trial is expected to last up to two weeks. Do you have any

commitments that would interfere with your serving as a juror at a trial that is expected to end by

Friday, January 24, 2020?

       2.       Do you have any difficulty understanding or reading English?

       3.       Do you have any ideas or prejudices that would make it difficult for you to follow

my instructions as to the law?

       4.       Do you have any doubt that you will be able to apply the law as I explain it, even

if you disagree with it?

       5.       Do you believe that — for reasons that have nothing to do with the law or the

evidence — you might be reluctant to render a verdict of guilty?

       6.       Do you believe that — for reasons that have nothing to do with the law or the

evidence — you might be reluctant to render a verdict of not guilty?

       7.       In our criminal justice system, the defendant is presumed to be innocent, not only

at the outset of the trial, but throughout the entire trial — unless and until the Government proves

his guilt beyond a reasonable doubt. Would you have any trouble following my instructions on

those points?



                                                 2
       8.      Because the burden rests with the Government at all times, the defendant has no

obligation to offer evidence or to testify in his own defense. If the defendant chooses not to

testify, as is his absolute right, would you have any trouble following my instruction that you

may not consider that fact in any way in your deliberations in the jury room?

       9.      Do you believe that our system of criminal justice improperly favors or disfavors

criminals or persons charged with crimes?

       10.     Do you have any religious or ethical beliefs that would prevent you from passing

judgment on another person?

       11.     Have you, or has any close friend or relative, ever studied or practiced law or

worked in any capacity for a law office?

       12.     Have you, or has any close friend or relative, ever worked for any law

enforcement agency, such as the New York City Police Department, the Department of

Corrections, the Federal Bureau of Investigation (also known as the “FBI”), the Drug

Enforcement Administration (also known as the “DEA”), the Bureau of Alcohol, Tobacco,

Firearms and Explosives (also known as the “ATF”), the United States Marshals Service, the

District Attorney, the United States Attorney, the Department of Justice, Probation or Parole, the

Bureau of Prisons, or any other such agency?

       13.     Do you know or do you have an association with any member of the staff of the

United States Attorney’s Office for the Southern District of New York?

       14.     Do you have any bias or prejudice for or against the United States Attorney’s

Office or any other law enforcement agency?




                                                 3
       15.     Have you, or has any member of your family, either as an individual or in the

course of business, ever been party to any legal action or dispute with the United States or any of

the offices, departments, agencies, or employees of the United States, or had any interest in any

such legal action or dispute or its outcome?

       16.     Do you, or do any of your relatives or close friends, work for a criminal defense

attorney or private investigator?

       17.     Do you have any bias or prejudice for or against criminal defense attorneys?

       18.     Do you have any expectations about the type or types of evidence that the

Government should or will present in criminal trials?



B.     Case-Specific Questions

       19.     Would the fact that the charges in this case involve allegations of sex trafficking

of minors make it difficult for you to render a fair and impartial verdict?

       20.     Would hearing or seeing evidence related to sex trafficking of minors or sex

trafficking involving the use of force, threats of force, fraud, or coercion make you so

uncomfortable that you might be unable to judge the evidence fairly and impartially?

       21.     Do you believe that sex trafficking laws in this country are in any manner unfair

or unconstitutional?

       22.     Do you have any opinion about the enforcement of the federal sex trafficking

laws that might prevent you from being fair and impartial in this case?

       23.     This trial may involve witnesses who will testify that they have been involved in

prostitution. Do you believe that being involved or having been involved in prostitution

necessarily makes a person less credible or trustworthy?



                                                 4
       24.     Do you believe that prostitution should be legalized?

       25.     Do you believe that the prostitution of minors should be legalized?

       26.     Have you, or has any close friend or relative, ever been accused of working as a

prostitute or paying a prostitute?

       27.     Do you have beliefs, religious or otherwise, that affect your view of prostitution

or people accused of being involved with prostitution?

       28.     Do you have beliefs, religious or otherwise, that would affect your view of a

person who engages in polyamory (that is, sexual activity with multiple people)?

       29.     Have you, or has any member of your family, ever lobbied, petitioned, or worked

in any manner either for or against any laws or regulations relating to sex trafficking,

prostitution, or sex crimes against minors?

       30.     Have you, or has any close friend or relative, ever been involved — in any

capacity, including as a defendant, victim, or witness — in a case involving sex trafficking,

prostitution, or sex crimes against minors?

       31.     Have you, or has any close friend or relative, ever been arrested for any reason?

       32.     Have you, or has any close friend or relative, ever been the victim of any crime —

including violence of any kind — such that it might be difficult for you to be fair and impartial in

this case?

       33.     Do you believe that a woman alleging sexual misconduct or abuse is more likely

to be telling the truth than a person alleging another kind of crime?




                                                 5
       34.     Mr. Dupigny is charged with acting with other people in the commission of the

charged crimes. Those other people are not on trial here. You may not draw any inference,

favorable or unfavorable, toward the government or Mr. Dupigny from that fact. Nor may you

speculate as to the reason why other people are not on trial. Would you have any trouble

following my instructions on those points?

       35.     The government witnesses in this case may include law enforcement officers. Do

you have any personal views or experiences with law enforcement agencies or officers that

would in any way affect your ability to be fair and impartial in this case?

       36.     Some of the evidence in this trial may have been obtained through searches and

seizures by law enforcement officers. Do you have any feelings or opinions about the use of

evidence obtained in law enforcement searches and seizures that could make it difficult for you

to evaluate the evidence fairly and impartially?

       37.     You may also hear testimony from expert witnesses. Have you had any

experience with experts, or do you have any feelings or opinions about the use of experts, that

could make it difficult for you to evaluate the evidence fairly and impartially?

       38.     You may learn that some of the people involved in this case were previously

incarcerated. Do you have any feelings or opinions about incarceration or people who have been

incarcerated that could make it difficult for you to evaluate the evidence fairly and impartially?

       39.     You may also hear testimony from witnesses who have pleaded guilty or entered

into cooperation agreements with the prosecution. Do you have any feelings or opinions about

people who plead guilty or cooperate with the prosecution that could make it difficult for you to

evaluate the evidence fairly and impartially?




                                                   6
       40.     Do you have any personal knowledge of the charges in the indictment as I have

described them?

       41.     Have you read or heard anything about this case through the media, the internet,

or through any other source?

       42.     Do you have any reason to believe that anything in your life experience will make

you partial to one side or the other in this case?



C.     Knowledge of Parties, Lawyers, and Witnesses

       43.     The Government is represented here, as in all cases where it is a party before this

Court, by the United States Attorney for the Southern District of New York — who is Geoffrey

Berman. The conduct of this trial will be in the immediate charge of Assistant United States

Attorneys Elinor Tarlow, Jacob Gutwillig, and Michael Herman, and paralegal specialist

Soobean Jo. Do you know, or have you had any dealings with, any of them?

       44.     The Government will also be assisted in this case by Special Agent Brian Gander

of the Federal Bureau of Investigation, or “FBI.” Do you know, or have you had any dealings

with, Agent Gander?

       45.     Mr. Dupigny is represented by his attorneys, Aaron Mysliwiec and Carine

Williams, who will be assisted by paralegal specialist Jonah Hudson-Erdman. Do you know, or

have you had any dealings with, any of them?

       46.     To your knowledge, do you have any relatives, friends, associates, or employers

who have had any dealings with the United States Attorney’s Office for the Southern District of

New York, Mr. Mysliwiec, Ms. Williams, Mr. Hudson-Erdman, or Mr. Dupigny?




                                                     7
       47.     Have you or any relatives, friends, associates, or employers had any dealings with

the New York City Police Department; the Federal Bureau of Investigation; or any other law

enforcement agency that would affect your ability to be fair and impartial in this case?

       48.     Do you know or have you heard of any of the following people who may testify

or whose names may be mentioned during the course of the trial?




                                                 8
        49.     Are you familiar with anyone else present in the courtroom, including your fellow

jurors, all Court personnel, and myself?

        50.     Some of the evidence in this case may concern activity that took place at or near

the following locations:

                a.     106 Midwood Street, Brooklyn, New York
                b.     50 Maple Street, Brooklyn, New York
                c.     67 Clarkson Avenue, Brooklyn, New York
                d.     667 East 34th Street, Brooklyn, New York
                e.     535 Parkside Avenue, Brooklyn, New York
                f.     JCCA (formerly known as the “Jewish Child Care Association”),
                       Pleasantville, New York
                g.     Hawthorne Cedar Knolls Residential Treatment Center, Hawthorne, New
                       York

        Do you have a familiarity with any of these locations that would interfere with your

ability to be fair and impartial in this case and to decide the case based only on the evidence

presented in court?


D.      Experience with, and Opinions of, Lawsuits

        51.     Have you or has any member of your immediate family ever brought a lawsuit

against anyone?

        52.     Have you or has any member of your immediate family ever been sued?

        53.     Have you or has any member of your immediate family ever appeared as a

witness at a trial?

        54.     Have you, or has any of your close friends or relatives, ever been involved or

appeared as a witness in any investigation by a federal or state grand jury, or by a Congressional

or state legislative committee, licensing authority, or governmental agency?



                                                 9
        55.      Have you, or has any of your close friends or relatives, ever been questioned in

any matter by a federal, state, or local law enforcement agency?

        56.      Have you ever been a witness or a victim in any federal or state prosecution?

        57.      Have you, or has any of your close friends or relatives, ever been the victim of a

crime (other than one you have mentioned in connection with a previous question)?

        58.      Have you, or has any of your close friends or relatives, ever been employed by or

volunteered with any victim assistance organization or neighborhood watch group?

        59.      Are you, or is any member of your family, now under subpoena or, to your

knowledge, about to be subpoenaed in any criminal case?

        60.      Have you, or has any of your relatives, associates, or close friends, ever been the

subject of any investigation or accusation by any federal or state grand jury, or by any

Congressional committee?

        61.      Have you, or has any member of your immediate family, ever been a defendant in

a criminal case or been incarcerated?


D.      Difficulties in Understanding or Serving

        62.      Do you have a problem with your hearing or vision that would prevent you from

giving full attention to all of the evidence at this trial?

        63.      Do you have any medical problems that might interfere with your service as a

juror in this case?

        64.      If you are chosen as a juror, do you know of any reason why you could not be fair

and impartial?




                                                    10
       65.     The question of punishment is for me alone to decide and the possible punishment

must not enter into your deliberations as to whether the defendant is guilty or not guilty. Would

you have any trouble following that instruction if you were selected to serve as a juror?

       66.     In these questions, I have tried to direct your attention to possible reasons why

you might not be able to be fair and impartial in this case. Apart from any prior question I have

asked you, is there any reason that you could not be a conscientious, fair, and impartial juror in

this case and render a true and just verdict without fear, favor, sympathy, or prejudice, according

to the law as I will explain it to you?




                                                 11
                           QUESTIONS FOR INDIVIDUAL JURORS
       1.      Please state your name and every county in which you have lived during the past

five years.

       2.      How old are you?

       3.      How far did you go in school?

       4.      What do you do? (If retired or unemployed, describe your last employment.)

       5.      How long have you been employed in your current position? If fewer than five

years, where else did you work in the last five years?

       6.      Have you or has any member of your family ever been employed by the city,

state, or federal government?

       7.      Are there other members of your household and, if so, for whom do they work?

       8.      Do you have grown children? For whom do they work?

       9.      What newspapers and magazines do you read on a regular basis?

       10.     What websites or news apps do you visit or read on a regular basis?

       11.     What television shows do you watch on a regular basis?

       12.     Do you belong to or volunteer your time to any associations, organizations, clubs

or unions?

       13.     What do you like to do in your spare time?

       14.     Name one person (living or dead) outside of your family whom you admire and

briefly explain why.

       15.     Have you ever served as a juror? If so, when did you serve and were you on a

grand jury or a regular jury? If a regular jury, was it a civil or criminal case? Did you reach a

verdict? (Do not tell us what the verdict was.)



                                                12
